10 VV

 

PURCHASE AND SALE CONTRACT




AMONG




SHELTER PROPERTIES III LIMITED PARTNERSHIP,

a South Carolina limited partnership,




SPARTANBURG-OXFORD LIMITED PARTNERSHIP,

a Maryland limited partnership,




DAVIDSON INCOME REAL ESTATE, L.P.,

a Delaware limited partnership,




PELHAM PLACE L.P.,

a Southern Carolina limited partnership,




GREENVILLE-OXFORD ASSOCIATES LIMITED PARTNERSHIP,

a Maryland limited partnership,




WINDRIDGE-OXFORD ASSOCIATES LIMITED PARTNERSHIP,

a Maryland limited partnership,




SHELTER PROPERTIES I LIMITED PARTNERSHIP,

a South Carolina limited partnership,




LONG CREEK-OXFORD ASSOCIATES LIMITED PARTNERSHIP,

a Maryland limited partnership,




MONROE-OXFORD ASSOCIATES LIMITED PARTNERSHIP,

a Maryland limited partnership,




and




TREESLOPE APARTMENTS, A LIMITED PARTNERSHIP,

a South Carolina limited partnership,




AS SELLERS




AND




NORTHVIEW REALTY GROUP, INC.,




a Canadian Corporation




AS PURCHASER














TABLE OF CONTENTS




                                                                                                                                                                                                   
PAGE





ARTICLE I

DEFINED TERMS

1

ARTICLE II

PURCHASE AND SALE, PURCHASE PRICE & DEPOSIT

9

2.1

Purchase and Sale

9

2.2

Purchase Price and Deposit

9

2.3

Escrow Provisions Regarding Deposit

10

ARTICLE III

FEASIBILITY PERIOD

11

3.1

Feasibility Period

11

3.2

Expiration of Feasibility Period

11

3.3

Conduct of Investigation

12

3.4

Purchaser Indemnification

12

3.5

Property Materials

13

3.6

Property Contracts

14

ARTICLE IV

TITLE

15

4.1

Title Documents

15

4.2

Survey

15

4.3

Objection and Response Process

16

4.4

Permitted Exceptions

16

4.5

Existing Deed of Trust/Purchaser Financing

17

4.6

Intentionally Omitted

17

4.7

HUD Approval; HAP Approval; HAP Voucher Approval

17

ARTICLE V

CLOSING

25

5.1

Closing Date

25

5.2

Seller Closing Deliveries

25

5.3

Purchaser Closing Deliveries

27

5.4

Closing Prorations and Adjustments

28

5.5

Post Closing Adjustments

33

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF SELLER AND PURCHASER

33

6.1

Seller's Representations

33

6.2

AS-IS

34

6.3

Survival of Seller's Representations

35

6.4

Definition of Seller's Knowledge

36

6.5

Representations And Warranties Of Purchaser

36

ARTICLE VII

OPERATION OF THE PROPERTIES

37

7.1

Leases and Property Contracts

37

7.2

General Operation of Property

38

7.3

Liens

38

7.4

Pre-Closing Improvements

38

ARTICLE VIII

CONDITIONS PRECEDENT TO CLOSING

38

8.1

Purchaser's Conditions to Closing

38

8.2

Sellers' Conditions to Closing

39

ARTICLE IX

BROKERAGE

40

9.1

Indemnity

40

9.2

[Intentionally left blank]

41

9.3

[Intentionally left blank]

41

ARTICLE X

DEFAULTS AND REMEDIES

41

10.1

Purchaser Default

41

10.2

Seller Default

41

ARTICLE XI

RISK OF LOSS OR CASUALTY

42

11.1

Major Damage

42

11.2

Minor Damage

43

11.3

Repairs

43

ARTICLE XII

EMINENT DOMAIN

44

12.1

Eminent Domain

44

ARTICLE XIII

MISCELLANEOUS

44

13.1

Binding Effect of Contract

44

13.2

Exhibits And Schedules

44

13.3

Assignability

44

13.4

Binding Effect

45

13.5

Captions

45

13.6

Number And Gender Of Words

45

13.7

Notices

45

13.8

Governing Law And Venue

47

13.9

Entire Agreement

47

13.10

Amendments

47

13.11

Severability

47

13.12

Multiple Counterparts/Facsimile Signatures

47

13.13

Construction

47

13.14

Confidentiality

48

13.15

Time Of The Essence

48

13.16

Waiver

48

13.17

Attorneys Fees

48

13.18

Time Periods

48

13.19

1031 Exchange

48

13.20

No Personal Liability of Officers, Trustees or Directors of Seller's Partners

49

13.21

No Exclusive Negotiations

49

13.22

ADA Disclosure

49

13.23

No Recording

50

13.24

Relationship of Parties

50

13.25

Dispute Resolution

50

13.26

AIMCO Marks

50

13.27

Non-Solicitation of Employees

51

13.28

Survival

51

13.29

Multiple Purchasers

51

13.30

Sellers' Several Obligations

51

13.31

Obligation to Close on all Properties

52

ARTICLE XIV

LEAD–BASED PAINT DISCLOSURE

52

14.1

Disclosure

52

14.2

Consent Agreement – Pre-1978 Certified

52

















PURCHASE AND SALE CONTRACT

THIS PURCHASE AND SALE CONTRACT (this "Contract") is entered into as of the 23rd
day of May, 2007 (the "Effective Date"), by the selling parties identified on
Schedule A (the "Seller Information Schedule") having an address at 4582 South
Ulster Street Parkway, Suite 1100, Denver, Colorado 80237 (individually a
"Seller" and collectively "Sellers"), and NORTHVIEW REALTY GROUP, INC., a
Canadian corporation, having a principal address at 550 Sherbrooke, Suite 1480,
Montreal, QC, Canada H3A 1B9 ("Purchaser").

NOW, THEREFORE, in consideration of mutual covenants set forth herein, Sellers
and Purchaser hereby agree as follows:

RECITALS

A.

Each Seller owns the real estate commonly known as and identified by the
"Community Name" listed on the Seller Information Schedule and as more
particularly described in Exhibits A-1 to A-11 attached hereto and made a part
hereof, and the improvements thereon.

B.

Purchaser desires to purchase, and each Seller desires to sell, the land,
improvements and certain associated property described in this Contract on the
terms and conditions set forth below.

ARTICLE I
DEFINED TERMS

1.1

Unless otherwise defined herein, any term with its initial letter capitalized in
this Contract shall have the meaning set forth in this ARTICLE 1.

1.1.1

"ADA" shall have the meaning set forth in Section 13.22.

1.1.2

"Additional Deposit" shall have the meaning set forth in Section 2.2.2.

1.1.3

"AIMCO" means Apartment Investment and Management Company.

1.1.4

"AIMCO Marks" means all words, phrases, slogans, materials, software,
proprietary systems, trade secrets, proprietary information and lists, and other
intellectual property owned or used by a Seller, its Property Manager, or AIMCO
in the marketing, operation or use of a Property (or in the marketing, operation
or use of any other properties managed by the Property Manager or owned by AIMCO
or an affiliate of either Property Manager or AIMCO).

1.1.5

"Applicable Share" means a fraction, the numerator of which is the Property's
Purchase Price set forth on the Seller Information Schedule, and the denominator
of which is the aggregate of all Purchase Prices.

1.1.6

"Assignment of HAP Contract" shall have the meaning set forth in Section 5.2.11.

1.1.7

[Intentionally left blank]

1.1.8

[Intentionally left blank]

1.1.9

[Intentionally left blank]

1.1.10

[Intentionally left blank]

1.1.11

[Intentionally left blank]

1.1.12

"Broker" shall have the meaning set forth in Section 9.1.

1.1.13

"Business Day" means any day other than a Saturday or Sunday or Federal holiday
or legal holiday in the States of Colorado, Texas, South Carolina or North
Carolina.

1.1.14

"Closing" means the consummation of the purchase and sale and related
transactions contemplated by this Contract in accordance with the terms and
conditions of this Contract.

1.1.15

"Closing Date" means the date on which date the Closing of the conveyance of the
Properties is required to be held pursuant to Section 5.1.

1.1.16

"Code" shall have the meaning set forth in Section 2.3.6.

1.1.17

"Consent Agreement" shall have the meaning set forth in Section 14.2.

1.1.18

"Consultants" shall have the meaning set forth in Section 3.1.

1.1.19

"Damage Notice" shall have the meaning set forth in Section 11.1.

1.1.20

"Deed" shall have the meaning set forth in Section 5.2.1.

1.1.21

"Deed of Trust" means any deeds of trust and/or mortgages which secure a Note
against a Payoff Property.

1.1.22

"Deposit" means, to the extent actually deposited by Purchaser with Escrow
Agent, the Initial Deposit and the Additional Deposit.

1.1.23

"Escrow Agent" shall have the meaning set forth in Section 2.2.1.

1.1.24

"Excluded Permits" means, with respect to each Property, those Permits which,
under applicable law, are nontransferable and such other Permits, if any, as may
be designated as Excluded Permits on the Seller Information Schedule.

1.1.25

"Existing Survey" shall have the meaning set forth in Section 4.2.

1.1.26

"Feasibility Period" shall have the meaning set forth in Section 3.1.

1.1.27

"FHA " shall have the meaning set forth in Section 13.22.

1.1.28

"Final Response Deadline" shall have the meaning set forth in Section 4.3.

1.1.29

"Fixtures and Tangible Personal Property" means, with respect to each Property,
all fixtures, furniture, furnishings, fittings, equipment, machinery, apparatus,
appliances and other articles of tangible personal property located on such
Property as of the Effective Date and used or usable in connection with the
occupation or operation of all or any part of such Property, but only to the
extent transferable.  The term "Fixtures and Tangible Personal Property" does
not include (a) equipment leased by the applicable Seller and the interest of
the applicable Seller in any equipment provided to its Property for use, but not
owned or leased by such Seller, or (b) property owned or leased by any Tenant or
guest, employee or other person furnishing goods or services to such Property,
or (c) property and equipment owned by the applicable Seller, which in the
ordinary course of business of such Property is not used exclusively for the
business, operation or management of such Property, or (d) the property and
equipment, if any, expressly identified in Schedule 1.1.29 or listed on the
Seller Information Schedule as "Excluded FF&E."

1.1.30

"General Assignment" shall have the meaning set forth in Section 5.2.3.

1.1.31

"Good Funds" shall have the meaning set forth in Section 2.2.1.

1.1.32

"HAP Assumption" shall have the meaning set forth in Section 4.7.4.1.

1.1.33

"HAP Contract" shall mean any Housing Assistance Payments Contract by which rent
subsidies under Section 8 of the United States Housing Act of 1937, as amended,
are provided to the Property, as such contract may be amended from time to time.

1.1.34

"HAP Properties" means Riverwinds at St. Andrews and West Winds.

1.1.35

"HAP Sellers" means the Riverwinds at St. Andrews Seller and the West Winds
Seller.

1.1.36

"HAP Voucher Approval" shall have the meaning set forth in Section 4.7.14.1.

1.1.37

"HAP Voucher Assumption" shall have the meaning set forth in Section 4.7.4.2.

1.1.38

"HAP Voucher Assumption Application" shall have the meaning set forth in
Section 4.7.14.1.

1.1.39

"HAP Voucher Contract" shall mean any Housing Assistance Payment Contract which
regulates Section 8 payments to the Property under existing vouchers issued by
the applicable local housing authority (the "Housing Authority").

1.1.40

"Housing Authority Requirements" shall have the meaning set forth in Section
4.7.14.1.

1.1.41

"HUD" means the United States Department of Housing and Urban Development.

1.1.42

"HUD Application" shall mean any application required to be submitted to HUD in
order to obtain HUD Approval.

1.1.43

"HUD Approval" shall mean any approval required to be obtained from HUD in order
to consummate the Closing, including, but not limited to, any approval of an
assignment of a HAP Contract.

1.1.44

"Improvements" means all buildings and improvements located on the Land
corresponding to each Property, taken "as is."

1.1.45

"Initial Deposit" shall have the meaning set forth in Section 2.2.1.

1.1.46

"Land" means, with respect to each Property, the corresponding tract of land
described on Exhibits A-1 to A-11, and all rights, privileges and appurtenances
pertaining thereto.

1.1.47

"LBP Report" means, with respect to a Property, the report identified on the
Seller Information Schedule, prepared by the consultant identified therein with
respect to lead-based paint.

1.1.48

"Lease(s)" means, with respect to each Property, the interest of the applicable
Seller in and to all leases, subleases and other occupancy contracts, whether or
not of record, which provide for the use or occupancy of space or facilities on
or relating to such Seller's Property and which are in force as of the Closing
Date for the applicable Property.

1.1.49

"Leases Assignment" shall have the meaning set forth in Section 5.2.4.

1.1.50

"Lender" means, with respect to each Property, those "Lenders" identified on the
Seller Information Schedule, each of whose servicer, if any, also is identified
on the Seller Information Schedule.

1.1.51

[Intentionally left blank].

1.1.52

"Loan" means the indebtedness owing to Lender evidenced by a Note.

1.1.53

[Intentionally left blank]

1.1.54

[Intentionally left blank]

1.1.55

[Intentionally left blank]

1.1.56

[Intentionally left blank]

1.1.57

"Loan Payoff" shall have the meaning set forth in Section 5.4.7.

1.1.58

"Losses" shall have the meaning set forth in Section 3.4.1.


1.1.59

"LURA Properties" shall mean the Hunt Club and North Slope Properties.

1.1.60

"LURA Sellers" shall mean the Hunt Club and North Slope Sellers.

1.1.61

"Material Item" means either (a) a hazardous environmental condition, or (b)
title or survey defect, having a material and adverse effect on the operation or
marketability of a Property.  For purposes of the foregoing, an item shall be
deemed to have a "material and adverse effect" only if such item has a
quantifiable and measurable obligation, liability, or expense in excess of
$100,000 for any Property, or when taken together with all other Material Items
on all other Properties, would have a value in excess of $1,100,000 for all
Properties.

1.1.62

"Materials" shall have the meaning set forth in Section 3.5.

1.1.63

"Materials Deposit" shall mean that portion of the Deposit in the amount of
$75,000 which shall not be returned to Purchaser (if Purchaser is otherwise
entitled to the return of the Deposit), until all Third Party Reports and
information and Materials provided to Purchaser have been returned to Seller.

1.1.64

"Miscellaneous Property Assets" means, with respect to each Property (including,
without limitation, rights under any HAP Contract or HAP Voucher Contract), all
contract rights, leases, concessions, warranties, plans, drawings and other
items of intangible personal property relating to the ownership or operation of
a Property and owned by its respective Seller, excluding, however, with respect
to each Property (a) receivables, (b) Property Contracts, (c) Leases, (d)
Permits, (e) cash or other funds, whether in petty cash or house "banks," or on
deposit in bank accounts or in transit for deposit, (f) refunds, rebates or
other claims, or any interest thereon, for periods or events occurring prior to
the Closing Date, (g) utility and similar deposits, (h) insurance or other
prepaid items, (i) such Seller's proprietary books and records, or (j) any
right, title or interest in or to the AIMCO Marks, or (k) HAP Contract subsidy
payments accrued up to the Closing Date.  The term "Miscellaneous Property
Assets" also shall include all of the applicable Seller's rights, if any, in and
to the name "Community Name" identified in the Seller Information Schedule as it
relates solely to use in connection with the applicable Property (and not with
respect to any other property owned or managed by any Seller, Property Manager,
AIMCO, or their respective affiliates).

1.1.65

"Non-Refundable Initial Deposit Component" shall have the meaning set forth in
Section 2.2.1.

1.1.66

"Note" means, with respect to each Property, the promissory note(s) identified
in the Seller Information Schedule.

1.1.67

"Objection Deadline" shall have the meaning set forth in Section 4.3.

1.1.68

"Objection Notice" shall have the meaning set forth in Section 4.3.

1.1.69

"Objections" shall have the meaning set forth in Section 4.3.

1.1.70

"Payoff Property" means those Properties for which the Loan will be paid off at
Closing and identified as a Payoff Property on the Seller Information Schedule.

1.1.71

"Permits" means, with respect to each Property, all licenses and permits granted
by any governmental authority having jurisdiction over such Property and
required in order to own and operate such Property.

1.1.72

"Permitted Exceptions" shall have the meaning set forth in Section 4.4.

1.1.73

"Prohibited Person" means any of the following:  (a) a person or entity that is
listed in the Annex to, or is otherwise subject to the provisions of, Executive
Order No. 13224 on Terrorist Financing (effective September 24, 2001) (the
"Executive Order"); (b) a person or entity owned or controlled by, or acting for
or on behalf of any person or entity that is listed in the Annex to, or is
otherwise subject to the provisions of, the Executive Order; (c) a person or
entity that is named as a "specially designated national" or "blocked person" on
the most current list published by the U.S. Treasury Department's Office of
Foreign Assets Control ("OFAC") at its official website,
http://www.treas.gov/offices/enforcement/ofac; (d) a person or entity that is
otherwise the target of any economic sanctions program currently administered by
OFAC; or (e) a person or entity that is affiliated with any person or entity
identified in clause (a), (b), (c) and/or (d) above.

1.1.74

"Property" means (a) the Land and Improvements and all rights of the applicable
Seller, if any, in and to all of the easements, rights, privileges, and
appurtenances belonging or in any way appertaining to such Land and
Improvements, (b) the Property Contracts, Leases, Permits (other than Excluded
Permits), and the right, if any, of the applicable Seller in and to the Fixtures
and Tangible Personal Property related to such Land and Improvements, and (c)
the Miscellaneous Property Assets owned by the applicable Seller which are
located on such Land and Improvements and used in its operation.

1.1.75

"Property Contracts" means, with respect to each Property, all contracts,
agreements, equipment leases, purchase orders, maintenance, service, or utility
contracts and similar contracts, excluding Leases, regardless of whether entered
into by the applicable Seller, the applicable Property Manager, or an affiliate
of either, which relate to the ownership, maintenance, construction or repair
and/or operation of such Property, whether or not assignable by their terms, but
not including (a) any national contracts entered into by the applicable Seller,
Property Manager, or AIMCO with respect to the applicable Property (i) which
terminate automatically upon transfer of such Property by such Seller, or
(ii) which such Seller, in Seller's sole discretion, elects to terminate with
respect to such Property effective as of the Closing Date, (b) any property
management contract for such Property, or (c) any HAP Contract or HAP Voucher
Contract.  

1.1.76

"Property Contracts Notice" shall have the meaning set forth in Section 3.6.

1.1.77

"Property Manager" means the current property manager of each Property.

1.1.78

"Proration Schedule" shall have the meaning set forth in Section 5.4.1.

1.1.79

"Purchase Price" shall have the meaning set forth in Section 2.2.

1.1.80

"Records Disposal Notice" shall have the meaning set forth in Section 5.4.13.

1.1.81

"Records Hold Period" shall have the meaning set forth in Section 5.4.13.

1.1.82

"Refundable Initial Deposit Component" shall have the meaning set forth in
Section 2.2.1.

1.1.83

"Regional Property Manager" means, with respect to each Property, the individual
identified in the Seller Information Schedule.

1.1.84

"Reinstatement Notice" shall have the meaning set forth in Section 8.1.

1.1.85

"Remediation" shall have the meaning set forth in Section  14.2.

1.1.86

"Required Assignment Consent" shall have the meaning set forth in Section  3.6.

1.1.87

"Required Loan Fund Amounts" shall have the meaning set forth in Section 4.6.6.

1.1.88

"Residual Receipts Account" shall have the meaning set forth in Section 4.7.10.

1.1.89

"Response Deadline" shall have the meaning set forth in Section 4.3.

1.1.90

"Response Notice" shall have the meaning set forth in Section 4.3.

1.1.91

"Restriction Properties" means Riverwinds at St. Andrews, West Winds, Hunt Club
and North Slope.

1.1.92

"Restriction Sellers" means the Riverwinds at St. Andrews, West Winds, Hunt Club
and North Slope Sellers.

1.1.93

"Seller-Provided Notice" shall have the meaning set forth in Section 4.7.7.

1.1.94

"Seller's Indemnified Parties" shall have the meaning set forth in Section 
3.4.1.

1.1.95

"Seller Information Schedule" shall have the meaning set forth in the
introductory paragraph.

1.1.96

"Seller's Property-Related Files and Records" shall have the meaning set forth
in Section 5.4.13.

1.1.97

"Seller's Representations" shall have the meaning set forth in Section 6.1.

1.1.98

"Seller's Representative" means AIMCO.

1.1.99

"Specific AIMCO Provisions" shall have the meaning set forth in Section 4.6.2.

1.1.100

"Survey" shall have the meaning ascribed thereto in Section 4.2.

1.1.101

"Survival Period" shall have the meaning set forth in Section 6.3.

1.1.102

"Survival Provisions" shall have the meaning set forth in Section 13.28.

1.1.103

"Tax Appeal Properties" means Essex Park, Quail Hollow, Riverwinds at St.
Andrews, and West Winds.

1.1.104

"Tax Appeal Sellers" means the Essex Park, Quail Hollow, Riverwinds at St.
Andrews, and West Winds Sellers.

1.1.105

"Tenant" means any person or entity entitled to occupy any portion of the
applicable Property under a Lease.

1.1.106

"Tenant Deposits" means, with respect to a Property, all security deposits,
prepaid rentals, cleaning fees and other refundable deposits and fees collected
from Tenants, plus any interest accrued thereon, paid by Tenants to the
applicable Seller pursuant to its Leases.  Tenant Deposits shall not include any
non-refundable deposits or fees paid by Tenants to the applicable Seller, either
pursuant to the Leases or otherwise.

1.1.107

"Tenant Security Deposit Balance" shall have the meaning set forth in
Section 5.4.6.2.

1.1.108

"Terminated Contracts" shall have the meaning set forth in Section 3.6.

1.1.109

"Termination Notice" shall have the meaning set forth in Section 8.1.

1.1.110

"Testing" shall have the meaning set forth in Section 14.2.

1.1.111

"Third-Party Reports" means any reports, studies or other information prepared
or compiled for Purchaser by any Consultant or other third-party in connection
with Purchaser's investigation of a Property.

1.1.112

"Title Commitment" shall have the meaning ascribed thereto in Section 4.1.

1.1.113

"Title Documents" shall have the meaning set forth in Section  4.1.

1.1.114

"Title Insurer" shall have the meaning set forth in Section 2.2.1.

1.1.115

"Title Policy" shall have the meaning set forth in Section  4.1.

1.1.116

"Uncollected Rents" shall have the meaning set forth in Section 5.4.6.1.

1.1.117

"Vendor Terminations" shall have the meaning set forth in Section 5.2.5.

ARTICLE II
PURCHASE AND SALE, PURCHASE PRICE & DEPOSIT

2.1

Purchase and Sale.  Each Seller agrees to sell and convey its Property listed on
the Seller Information Schedule to Purchaser and Purchaser agrees to purchase
such Property from each Seller, all in accordance with the terms and conditions
set forth in this Contract.

2.2

Purchase Price and Deposit.  The purchase price for each Property is set forth
in the Seller Information Schedule (the "Purchase Price").  The Purchase Price
for each Property shall be paid as follows:

2.2.1

Within one (1) Business Day after the Effective Date, Purchaser shall deliver to
Stewart Title Guaranty Company c/o Wendy Howell, National Commercial Closing
Specialist 1980 Post Oak Boulevard, Suite 610, Houston, TX 77056, 800-729-1906
("Escrow Agent" or "Title Insurer") an initial deposit (the "Initial Deposit")
of $1,000,000 by wire transfer of immediately available funds ("Good Funds").
 An amount equal to $500,000 of the Initial Deposit (the "Non-Refundable Initial
Deposit Component") shall, immediately upon delivery, be non-refundable under
all circumstances other than as set forth in Section 3.2 or Seller's default
hereunder (the remaining $500,000 of the Initial Deposit is referred to herein
as the "Refundable Initial Deposit Component").  The Initial Deposit shall be
held and disbursed in accordance with the escrow provisions set forth in
Section 2.3.  The Initial Deposit shall be allocated among the Sellers of the
Properties pursuant to the Applicable Share attributable to each of their
respective Properties.

2.2.2

On the day that the Feasibility Period expires, Purchaser shall deliver to
Escrow Agent an additional deposit (the "Additional Deposit") of $1,000,000 by
wire by transfer of Good Funds.  The Additional Deposit shall be held and
disbursed in accordance with the escrow provisions set forth in Section 2.3.
 The Additional Deposit shall be allocated among the Sellers of the Properties
pursuant to the Applicable Share attributable to each of their respective
Properties.

2.2.3

Intentionally Omitted.

2.2.4

The balance of the Purchase Price for each Property shall be paid to and
received by Escrow Agent by wire transfer of Good Funds no later than 11:00 a.m.
(in the time zone in which Escrow Agent is located) on the Closing Date (or such
earlier time as required by any Seller's lender).

2.2.5

Intentionally Omitted.





2.2.6

The allocations of Purchase Prices for the Properties set forth on the Seller
Information Schedule have been established by Purchaser, and Seller has not, in
any way, influenced such allocations among the Properties.

2.3

Escrow Provisions Regarding Deposit.

2.3.1

Escrow Agent shall hold the Deposit and make delivery of the Deposit to the
party entitled thereto under the terms of this Contract.  Escrow Agent shall
invest the Deposit in such short-term, high-grade securities, interest-bearing
bank accounts, money market funds or accounts, bank certificates of deposit or
bank repurchase contracts as Escrow Agent, in its discretion, deems suitable,
and all interest and income thereon shall become part of the Deposit and shall
be remitted to the party entitled to the Deposit pursuant to this Contract.

2.3.2

Escrow Agent shall hold the Deposit until the earlier occurrence of (i) the
Closing Date, at which time the Deposit shall be applied against the Purchase
Price for each Property, or (ii) the date on which Escrow Agent shall be
authorized to disburse the Deposit as set forth in Section 2.3.3.  The tax
identification numbers of the parties shall be furnished to Escrow Agent upon
request.

2.3.3

If the Deposit has not been released earlier in accordance with Section 2.3.2,
and Purchaser or Seller's Representative makes a written demand upon Escrow
Agent for payment of the Deposit, Escrow Agent shall give written notice to the
other parties of such demand.  If Escrow Agent does not receive a written
objection from another party to the proposed payment within 5 Business Days
after the giving of such notice, Escrow Agent is hereby authorized to make such
payment (subject to Purchaser's obligation under Section 3.5.2 to return all
Third-Party Reports and information and Materials provided to Purchaser as a
pre-condition to the return of the Materials Deposit to Purchaser).  If Escrow
Agent does receive such written objection within such 5-Business Day period,
Escrow Agent shall continue to hold such amount until otherwise directed by
written instructions from the parties to this Contract or a final judgment or
arbitrator's decision.  However, Escrow Agent shall have the right at any time
to deposit the Deposit and interest thereon, if any, with a court of competent
jurisdiction in the state in which a Property is located.  Escrow Agent shall
give written notice of such deposit to Seller's Representative and Purchaser.
 Upon such deposit, Escrow Agent shall be relieved and discharged of all further
obligations and responsibilities hereunder.  Sellers hereby appoint Seller's
Representative to give and receive notices to Escrow Agent regarding the
Deposit.

2.3.4

The parties acknowledge that Escrow Agent is acting solely as a stakeholder at
their request and for their convenience, and that Escrow Agent shall not be
deemed to be the agent of any of the parties for any act or omission on its part
unless taken or suffered in bad faith in willful disregard of this Contract or
involving gross negligence.  Sellers and Purchaser jointly and severally shall
indemnify and hold Escrow Agent harmless from and against all costs, claims and
expenses, including reasonable attorney's fees, incurred in connection with the
performance of Escrow Agent's duties hereunder, except with respect to actions
or omissions taken or suffered by Escrow Agent in bad faith, in willful
disregard of this Contract or involving gross negligence on the part of the
Escrow Agent.




2.3.5

The parties shall deliver to Escrow Agent an executed copy of this Contract,
which shall constitute the sole instructions to Escrow Agent.  Escrow Agent
shall execute the signature page for Escrow Agent attached hereto with respect
to the provisions of this Section 2.3; provided, however, that (a) Escrow
Agent's signature hereon shall not be a prerequisite to the binding nature of
this Contract on Purchaser and Sellers, and the same shall become fully
effective upon execution by Purchaser and Sellers, and (b) the signature of
Escrow Agent will not be necessary to amend any provision of this Contract other
than this Section 2.3.

2.3.6

Escrow Agent, as the person responsible for closing the transaction within the
meaning of Section 6045(e)(2)(A) of the Internal Revenue Code of 1986, as
amended (the "Code"), shall file all necessary information, reports, returns,
and statements regarding the transaction required by the Code including, but not
limited to, the tax reports required pursuant to Section 6045 of the Code.
 Further, Escrow Agent agrees to indemnify and hold Purchaser, Sellers, and
their respective attorneys and brokers harmless from and against any Losses
resulting from Escrow Agent's failure to file the reports Escrow Agent is
required to file pursuant to this section.

2.3.7

The provisions of this Section 2.3 shall survive the termination of this
Contract, and if not so terminated, the Closing and delivery of the Deeds to
Purchaser.

ARTICLE III
FEASIBILITY PERIOD

3.1

Feasibility Period.  Subject to the terms of Sections 3.3 and 3.4 and the right
of Tenants under the Leases, from the Effective Date to and including June 5,
2007 (the "Feasibility Period"), Purchaser, and its agents, contractors,
engineers, surveyors, attorneys, and employees (collectively, "Consultants")
shall have the right from time to time to enter onto the Properties:

3.1.1

To conduct and make any and all customary studies, tests, examinations,
inquiries, and inspections, or investigations (collectively, the "Inspections")
of or concerning the Properties (including, without limitation, engineering and
feasibility studies, evaluation of drainage and flood plain, soil tests for
bearing capacity and percolation and surveys, including topographical surveys);

3.1.2

To confirm any and all matters which Purchaser may reasonably desire to confirm
with respect to the Properties;

3.1.3

To ascertain and confirm the suitability of the property for Purchaser's
intended use of the Properties; and

3.1.4

To review the Materials at Purchaser's sole cost and expense.

3.2

Expiration of Feasibility Period.  If the results of any of the matters referred
to in Section 3.1 appear unsatisfactory to Purchaser for any reason or if
Purchaser elects not to proceed with the transaction contemplated by this
Contract for any other reason, or for no reason whatsoever, in Purchaser's sole
and absolute discretion, then Purchaser shall have the right to terminate this
Contract in its entirety with respect to all Properties (but not in part with
respect to less than all Properties) by giving written notice to that effect to
Seller's Representative and Escrow Agent on or before 5:00 p.m. (in the time
zone in which the Escrow Agent is located) on the date of expiration of the
Feasibility Period.  If Purchaser exercises such right to terminate, this
Contract shall terminate and be of no further force and effect subject to and
except for the Survival Provisions, and Escrow Agent shall forthwith return the
Refundable Initial Deposit Component to Purchaser (subject to Purchaser's
obligation under Section 3.5.2 to return all Third-Party Reports and information
and Materials provided to Purchaser as a pre-condition to the return of the
Materials Deposit); provided, however, that if, prior to expiration of the
Feasibility Period, Purchaser gives written notice identifying in reasonable
detail a Material Item, and Purchaser terminates this Contract as to all
Properties in strict accordance with this Section 3.2, then the Escrow Agent
also shall deliver to Purchaser the Non-Refundable Initial Deposit Component
(subject to Purchaser's obligation under Section 3.5.2 to return all Third-Party
Reports and information and Materials provided to Purchaser as a pre-condition
to the return of the Materials Deposit).  If Purchaser fails to provide Seller's
Representative with written notice of termination prior to the expiration of the
Feasibility Period in strict accordance with the notice provisions of this
Contract, Purchaser's right to terminate under this Section 3.2 shall be
permanently waived and this Contract shall remain in full force and effect, the
Deposit (including both the Initial Deposit (including the Refundable Initial
Deposit Component) and, when delivered in accordance with Section 2.2.2, the
Additional Deposit) shall be non-refundable, and Purchaser's obligation to
purchase the Properties shall be non-contingent and unconditional except only
for satisfaction of the conditions expressly stated in Section 8.1.

3.3

Conduct of Investigation.  Purchaser shall not permit any mechanic's or
materialmen's liens or any other liens to attach to any Property by reason of
the performance of any work or the purchase of any materials by Purchaser or any
other party in connection with any Inspections conducted by or for Purchaser.
 Purchaser shall give notice to the applicable Seller a reasonable time prior to
entry onto its Property and shall permit such Seller to have a representative
present during all Inspections conducted at its Property.  Purchaser shall take
all reasonable actions and implement all protections necessary to ensure that
all actions taken in connection with the investigations and inspections of each
Property, and all equipment, materials and substances generated, used or brought
onto each Property pose no material threat to the safety of persons or the
environment and cause no damage to such Property or other property of any Seller
or other persons.  All information made available by any of the Sellers to
Purchaser in accordance with this Contract or obtained by Purchaser in the
course of its Inspections shall be treated as confidential information by
Purchaser, and, prior to the purchase of the Properties by Purchaser, Purchaser
shall use its best efforts to prevent its Consultants from divulging such
information to any unrelated third parties except as reasonably necessary to
third parties engaged by Purchaser for the limited purpose of analyzing and
investigating such information for the purpose of consummating the transaction
contemplated by this Contract.  The provisions of this Section 3.3 shall survive
the termination of this Contract, and if not so terminated shall survive (except
for the confidentiality provisions of this Section 3.3) the Closing and delivery
of the Deeds to Purchaser.

3.4

Purchaser Indemnification.

3.4.1

Purchaser shall indemnify, hold harmless and, if requested by a Seller (in such
Seller's sole discretion), defend (with counsel approved by such Seller) such
Seller, together with such Seller's affiliates, parent and subsidiary entities,
successors, assigns, partners, managers, members, employees, officers,
directors, trustees, shareholders, counsel, representatives, agents, Property
Manager, Regional Property Manager, and AIMCO (collectively, including such
Seller, "Seller's Indemnified Parties"), from and against any and all damages,
mechanics' liens, liabilities, penalties, interest, losses, demands, actions,
causes of action, claims, costs and expenses (including reasonable attorneys'
fees, including the cost of in-house counsel and appeals) (collectively,
"Losses") arising from or related to Purchaser's or its Consultants' entry onto
such Seller's Property, and any Inspections or other matters performed by
Purchaser with respect to such Property during the Feasibility Period or
otherwise.

3.4.2

Notwithstanding anything in this Contract to the contrary, Purchaser shall not
be permitted to perform any invasive tests on any Property without Seller's
Representative's prior written consent, which consent may be withheld in
Seller's Representative's sole discretion.  Further, Seller's Representative
shall have the right, without limitation, to disapprove any and all entries,
surveys, tests (including, without limitation, a Phase II environmental study of
its Property), investigations and other matters that in such Seller's
Representative's reasonable judgment could result in any injury to its Property
or breach of any contract, or expose the applicable Seller to any Losses or
violation of applicable law, or otherwise adversely affect such Property or such
Seller's interest therein.  Purchaser shall use best efforts to minimize
disruption to Tenants in connection with Purchaser's or its Consultants'
activities pursuant to this Section.  No consent by Seller' Representative to
any such activity shall be deemed to constitute a waiver by the applicable
Seller or assumption of liability or risk by such Seller.  Purchaser hereby
agrees to restore, at Purchaser's sole cost and expense, each Property to the
same condition existing immediately prior to Purchaser's exercise of its rights
pursuant to this Article 3.  Purchaser shall maintain and cause its third party
consultants to maintain (a) casualty insurance and commercial general liability
insurance with coverages of not less than $1,000,000.00 for injury or death to
any one person and $3,000,000.00 for injury or death to more than one person and
$1,000,000.00 with respect to property damage, and (b) worker's compensation
insurance for all of their respective employees in accordance with the law of
the state(s) in which the Properties are located.  Purchaser shall deliver proof
of the insurance coverage required pursuant to this Section 3.4.2 to Sellers (in
the form of a certificate of insurance) prior to the earlier to occur of (i)
Purchaser's or Purchaser's Consultants' entry onto any of the Properties, or
(ii) the expiration of 5 days after the Effective Date.

3.4.3

The provisions of this Section 3.4 shall survive the termination of this
Contract, and if not so terminated, the Closing and delivery of the Deeds to
Purchaser.

3.5

Property Materials.

3.5.1

Within 5 Business Days after the Effective Date, and to the extent the same
exist and are in a Seller's possession or reasonable control (subject to Section
3.5.2), each Seller agrees to make the documents set forth on Schedule 3.5 (the
"Materials") relating to its Property available at its Property for review and
copying by Purchaser at Purchaser's sole cost and expense.  In the alternative,
at a Seller's option and within the foregoing 5-Business-Day period, such Seller
may deliver some or all of its Materials to Purchaser, or make the same
available to Purchaser on a secure web site (Purchaser agrees that any item to
be delivered by a Seller under this Contract shall be deemed delivered to the
extent available to Purchaser on such secured web site).  To the extent that
Purchaser determines that any of the Materials have not been made available or
delivered to Purchaser pursuant to this Section 3.5.1, Purchaser shall notify
the applicable Seller and such Seller shall use commercially reasonable efforts
to deliver the same to Purchaser within 5 Business Days after such notification
is received by such Seller; provided, however, that under no circumstances will
the Feasibility Period be extended and Buyer's sole remedy will be to terminate
this Contract pursuant to Section 3.2.

3.5.2

In providing such information and Materials to Purchaser, other than Seller's
Representations, each Seller makes no representation or warranty, express,
written, oral, statutory, or implied, and all such representations and
warranties are hereby expressly excluded and disclaimed.  Any information and
Materials provided by any of the Sellers to Purchaser under the terms of this
Contract is for informational purposes only and, together with all Third-Party
Reports, shall be returned by Purchaser to all applicable Sellers as a condition
to return of the Materials Deposit to Purchaser (if Purchaser is otherwise
entitled to such Deposit pursuant to the terms of this Contract) if this
Contract is terminated for any reason.  Purchaser shall not in any way be
entitled to rely upon the accuracy of such information and Materials.  Purchaser
recognizes and agrees that the Materials and other documents and information
delivered or made available by Sellers pursuant to this Contract may not be
complete or constitute all of such documents which are in a Seller's possession
or control, but are those that are readily available to such Seller after
reasonable inquiry to ascertain their availability.  Purchaser understands that,
although each Seller will use commercially reasonable efforts to locate and make
available the Materials and other documents required to be delivered or made
available by it pursuant to this Contract, Purchaser will not rely on such
Materials or other documents as being a complete and accurate source of
information with respect to such Seller's Property, and will instead in all
instances rely exclusively on its own Inspections and Consultants with respect
to all matters which it deems relevant to its decision to acquire, own and
operate the Properties.

3.5.3

In addition to the items set forth on Schedule 3.5, no later than 5 Business
Days after the Effective Date, each Seller shall deliver to Purchaser (or
otherwise make available to Purchaser as provided under Section 3.5.1) a rent
roll for such Seller's Property listing the move-in date, monthly base rent
payable, lease expiration date and unapplied security deposit for each Lease
(the "Rent Roll").  The Rent Roll shall be part of the Materials for all
purposes under this Contract and no Seller makes any representations or
warranties regarding the Rent Roll other than the express representation set
forth in Section 6.1.7.  Sellers shall update their respective Rent Roll in
accordance with Section 5.2.10.

3.5.4

The provisions of this Section 3.5 shall survive the Closing and delivery of the
Deed to Purchaser.

3.6

Property Contracts.  On or before the expiration of the Feasibility Period,
Purchaser may deliver written notice to each Seller (a "Property Contracts
Notice") specifying any Property Contracts of such Seller which Purchaser
desires to terminate at the Closing (the "Terminated Contracts"); provided that
(a) the effective date of such termination after Closing shall be subject to the
express terms of such Terminated Contracts (and, to the extent that the
effective date of termination of any Terminated Contract is after the Closing
Date, Purchaser shall be deemed to have assumed all of the applicable Seller's
obligations under such Terminated Contract as of the Closing Date), (b) if any
such Property Contract cannot by its terms be terminated, it shall be assumed by
Purchaser and not be a Terminated Contract, and (c) to the extent that any such
Terminated Contract requires payment of a penalty or premium for cancellation,
Purchaser shall be solely responsible for the payment of any such cancellation
fees or penalties.  If Purchaser fails to deliver a Property Contracts Notice to
a Seller on or before the expiration of the Feasibility Period, there shall be
no Terminated Contracts with respect to such Seller (or its Property) and
Purchaser shall assume all Property Contracts of such Seller at the Closing.  To
the extent that any Property Contract to be assumed by Purchaser (including any
Property Contract that, because of advance notice requirements, will be
temporarily assumed by Purchaser pending the effective date of termination after
the Closing Date) is either (i) assignable but requires the applicable vendor to
consent to the assignment or assumption of the Property Contract by the
applicable Seller to Purchaser, or (ii) is not assignable (either by its terms
or applicable law), then, prior to the Closing, Purchaser shall be responsible
for obtaining from each applicable vendor a consent (each a "Required Assignment
Consent") to the assignment of the Property Contract by the applicable Seller to
Purchaser (and the assumption by Purchaser of all obligations under such
Property Contract).  Purchaser shall indemnify, hold harmless and, if requested
by the applicable Seller (in such Seller's sole discretion), defend (with
counsel approved by such Seller) such Seller's Indemnified Parties from and
against any and all Losses arising from or related to Purchaser's failure to
obtain any Required Assignment Consent.

ARTICLE IV
TITLE

4.1

Title Documents.  Seller has delivered to Purchaser a standard form commitment
for title insurance ("Title Commitment") for such Seller's Property in an amount
equal to the Property's Purchase Price from Title Insurer for an owner's title
insurance policy (the "Title Policy") on the most recent standard American Land
Title Association form, together with copies of all instruments identified as
exceptions therein (together with the Title Commitment, referred to herein as
the "Title Documents").  Each Seller shall be responsible only for payment of
the basic premium for the Title Policy for its Property.  Purchaser shall be
solely responsible for payment of all other costs relating to procurement of the
Title Commitment, the Title Policy, and any requested endorsements with respect
to each of the Properties, including for "extended" coverage.

4.2

Survey.  Seller has delivered to Purchaser any existing survey of such Property
(the "Existing Survey") which to such Seller's knowledge is in such Seller's
possession or reasonable control (subject to Section 3.5.2).  If such Existing
Survey was prepared within 6 months prior to the Effective Date, Purchaser shall
reimburse the applicable Seller for the cost of the preparation thereof.
 Purchaser acknowledges and agrees that delivery of the Existing Survey is
subject to Section 3.5.2.  To the extent that Purchaser desires that a new
survey of a Property be prepared (or that the Existing Survey be updated),
Purchaser shall order such new or updated survey of such Property either before
or within three (3) Business Days of the Effective Date (each such new or
updated survey (whether requested by Purchaser or ordered by Seller), together
with the Existing Survey, is referred to herein as the "Survey").  Purchaser
shall be solely responsible for the cost and expense of the preparation of any
new or updated survey requested pursuant to the terms of this Section 4.2.




4.3

Objection and Response Process.  On or before May 25, 2007 (the "Objection
Deadline"), Purchaser shall, on a Property-by-Property basis, give written
notice (the "Objection Notice") to the attorneys for Sellers of any matter set
forth in any Title Documents or Surveys to which Purchaser objects (the
"Objections").  If Purchaser fails to tender an Objection Notice with respect to
a Property on or before the Objection Deadline, Purchaser shall be deemed to
have approved and irrevocably waived any objections to any matters covered by
the Title Documents and the Survey for such Property.  On or before May 30, 2007
(the "Response Deadline"), a Seller who has received an Objection Notice may, in
such Seller's sole discretion, give Purchaser notice (the "Response Notice") of
those Objections which such Seller is willing to cure, if any.  Sellers shall be
entitled to reasonable adjournments of the Closing Date to cure any Objections
applicable to any Seller.  If a Seller fails to deliver a Response Notice by the
Response Deadline, such Seller shall be deemed to have elected not to cure or
otherwise resolve any matter set forth in the Objection Notice.  If Purchaser is
dissatisfied with any Response Notice, Purchaser may, as its exclusive remedy,
elect by written notice given to Seller's Representative on or before the
expiration of the Feasibility Period (the "Final Response Deadline") either (a)
to accept the Title Documents and Survey with resolution, if any, of the
Objections as set forth in the Response Notice (or if no Response Notice is
tendered, without any resolution of the Objections) and without any reduction or
abatement of the Purchase Price, or (b) to terminate this Contract in its
entirety regarding all Properties (but not less than all Properties), in
accordance with the terms and conditions of Section 3.2.  If Purchaser fails to
give notice to terminate this Contract on or before the Final Response Deadline,
Purchaser shall be deemed to have elected to approve and irrevocably waived any
objections to any matters covered by the Title Documents or the Survey
applicable to each Property, subject only to resolution, if any, of the
Objections as set forth in the Response Notice for such Property (or if no
Response Notice is tendered, without any resolution of the Objections).

4.4

Permitted Exceptions.  The Deed for each Property delivered pursuant to this
Contract shall be subject to the following, all of which shall be deemed
"Permitted Exceptions":

4.4.1

All matters shown in the Title Documents and the Survey for such Property, other
than (a) those Objections, if any, which the applicable Seller has agreed to
cure pursuant to the Response Notice under Section 4.3, (b) mechanics' liens and
taxes due and payable with respect to the period preceding Closing, (c) the
standard exception regarding the rights of parties in possession which shall be
limited to those parties in possession pursuant to the Leases, and (d) the
standard exception pertaining to taxes which shall be limited to taxes and
assessments payable in the year in which the Closing occurs and subsequent taxes
and assessments;

4.4.2

All Leases for such Property;

4.4.3

Intentionally Omitted;

4.4.4

All Assumed Restrictions;

4.4.5

Applicable zoning and governmental regulations and ordinances;


4.4.6

Any defects in or objections to title to such Property, or title exceptions or
encumbrances, arising by, through or under Purchaser; and

4.4.7

The terms and conditions of this Contract.

4.5

Existing Deed of Trust/Purchaser Financing.

4.5.1

The provisions of this Section 4.5 apply only to Payoff Properties.  It is
understood and agreed that, whether or not Purchaser gives an Objection Notice
with respect thereto for a Payoff Property, any deeds of trust and/or mortgages
which secure a Note for a Payoff Property (collectively, a "Deed of Trust")
shall not be deemed Permitted Exceptions for such Property, whether Purchaser
gives further written notice of such or not, and shall, pursuant to Section
5.4.7, be paid off, satisfied, discharged and/or cured from proceeds of the
Purchase Price at Closing.

4.5.2

Purchaser assumes full responsibility to obtain the funds required for
settlement, and Purchaser's acquisition of such funds shall not be a contingency
to the Closing.

4.5.3

Intentionally Omitted

4.6

Intentionally Omitted

4.7

HUD Approval; HAP Approval; HAP Voucher Approval.

4.7.1

Purchaser recognizes and agrees that the Restriction Properties presently are
encumbered by the encumbrances set forth on Schedule 4.7.1 following:
 (collectively, the "Assumed Restrictions").  From and after the Closing,
Purchaser shall be responsible for complying with each of the Assumed
Restrictions at Purchaser's sole cost and expense (the foregoing covenant shall
survive the Closing).  Within 5 Business Days after the Effective Date, each of
the Restriction Sellers agrees that it will make available to Purchaser (in the
same manner in which each of the Restriction Sellers is permitted to make the
Materials available to Purchaser under Section 3.5.1) copies of the Assumed
Restrictions which are in each of the Restriction Sellers' possession or
reasonable control (subject to Section 3.5.2).

4.7.2

Intentionally Omitted.

4.7.3

Purchaser recognizes and agrees that the HAP Properties presently are benefited
by a HAP Contract and/or a HAP Voucher Contract(s) which shall be deemed an
"Assumed Restriction" for all purposes under this Contract.  Within 5 Business
Days after the Effective Date, Seller agrees that it will make available to
Purchaser (in the same manner in which each of the HAP Sellers is permitted to
make the Materials available to Purchaser under Section 3.5.1) a copy of the HAP
Contract and/or the HAP Voucher Contract(s) which is in each of the HAP Sellers'
possession or reasonable control (subject to Section 3.5.2).

4.7.4

With respect to the HAP Assumption and/or HAP Voucher Assumption:

4.7.4.1

Purchaser agrees that, at the Closing, the Riverwinds at St. Andrews Seller
shall assign and Purchaser shall assume the HAP Contract for the Riverwinds at
St. Andrews Property (the "HAP Assumption").  Purchaser further acknowledges
that the HAP Contract for the Riverwinds at St. Andrews Property requires the
satisfaction by Purchaser of certain requirements as set forth therein and
established by HUD to allow for the HAP Assumption with respect to that
Property.

4.7.4.2

Purchaser further acknowledges that each of the HAP Voucher Contracts for the
West Winds Property requires the satisfaction by Purchaser of certain
requirements as set forth therein and established by the Housing Authority to
allow for each HAP Voucher Assumption.  Purchaser agrees that, at the Closing,
either (a) Purchaser shall assume all obligations under each HAP Voucher
Contracts and accept title to the West Winds Property subject to the same, or
(b) the existing HAP Voucher Contracts shall be terminated, and Purchaser shall
enter into replacement HAP Voucher Contracts which are acceptable to the Housing
Authority (collectively, each of the foregoing (a) and (b) referred to herein as
the "HAP Voucher Assumption").

4.7.5

Prior to the Closing, Purchaser shall, at its sole cost and expense, obtain HUD
Approval.  In connection with the foregoing, Purchaser, at its sole cost and
expense and no later than June 7, 2007 (the "HUD Submittal Deadline"), shall
submit a complete HUD Application in order to request HUD Approval, including,
without limitation, all application documents, certificates, agreements,
information and fees required by HUD to allow for HUD's approval of the
Riverwinds at St. Andrews Seller's assignment and Purchaser's assumption of the
HAP Contract.  In addition to the foregoing, (x) Purchaser shall obtain 2530
approval from HUD, and, in addition to such 2530 approval, shall satisfy all
other requirements imposed by HUD field offices in connection with any other
process imposed as a prerequisite to obtaining HUD Approval, and (y) if the
Property's Real Estate Assessment Center physical inspection score is a 59 or
below and the Property is involved in an assignment of the HAP Contract, then
the Purchaser shall enter into an agreement with HUD whereby the Purchaser will
hire an independent professional inspector (if an in-house HUD inspector is
unavailable) to inspect all of the Property's units to determine if they meet
the Uniform Physical Condition Standards (UPCS, and all units that meet the UPCS
may continue to receive Section 8 subsidy and any units that fail to meet the
UPCS shall be repaired by Purchaser and re-inspected, and may voucher for
Section 8 funds once they satisfy UPCS.  Purchaser shall be in default hereunder
if Purchaser fails to submit the HUD Application to HUD by the HUD Submittal
Deadline, in which event the Riverwinds at St. Andrews Seller may terminate this
Contract as to the Riverwinds at St. Andrews Property, or all Sellers may
terminate this Contract as to all Properties, and the Deposit shall be
immediately released by the Escrow Agent to Sellers (or if this Contract is
terminated only as to the Riverwinds at St. Andrews Property, then the
Applicable Share of the Deposit shall be released by Escrow Agent to the
Riverwinds at St. Andrews Seller).  To the extent necessary and reasonable, the
Riverwinds at St. Andrews Seller will provide authorization to HUD, or any other
appropriate federal or state agency, to release to Purchaser copies of each HAP
Contract, or other documents or agreements with HUD for Purchaser's reference in
connection with obtaining HUD Approval.

4.7.6

Purchaser agrees promptly to deliver to HUD all documents and information
required in order to obtain HUD Approval, and such other information or
documentation as HUD reasonably may request, including, without limitation,
financial statements, income tax returns and other financial information for
Purchaser and any required guarantor, materials, documents, certificates,
signatures, and other items.  Without limiting the generality of the foregoing,
Purchaser agrees to submit each of the required documents listed on Schedule
4.7.6 attached hereto.  The Riverwinds at St. Andrews Seller agrees that it will
cooperate with Purchaser and HUD, at no cost or expense to such Riverwinds at
St. Andrews Seller, in connection with Purchaser's application to HUD for HUD
Approval.  The Riverwinds at St. Andrews Seller reserves the right to reject, in
such Riverwinds at St. Andrews Seller's sole discretion, the terms and
conditions imposed by HUD or the Housing Authority in connection with HUD
Approval (including, without limitation, any condition imposed by HUD which
would impose liability on such Riverwinds at St. Andrews Seller or adversely
affect the economic remuneration due such Riverwinds at St. Andrews Seller from
the sale contemplated hereby) or the HAP Assumption.  Purchaser agrees to
provide the Riverwinds at St. Andrews Seller with a copy of the HUD Application
no later than 2 Business Days prior to the HUD Submittal Deadline and shall
provide evidence of Purchaser's submission of each of the foregoing to HUD on or
before the HUD Submittal Deadline.  Purchaser shall be responsible at its sole
cost and expense for correcting and re-submitting any deficiencies noted by HUD
in connection with the application for HUD Approval no later than 3 Business
Days after notification from HUD of such deficiency.  Purchaser also shall
provide the Riverwinds at St. Andrews Seller with a copy of any correspondence
from HUD with respect to the HUD Application no later than 3 Business Days after
receipt of such correspondence from HUD.  In the event that HUD or the Housing
Authority at any time disapproves the HUD Application or the HAP Voucher
Assumption Application, the Riverwinds at St. Andrews Seller may terminate this
Contract as to the Riverwinds at St. Andrews Property, or all Sellers may
terminate this Contract as to all Properties, and the Deposit shall be
immediately released by the Escrow Agent to Sellers (or if this Contract is
terminated only as to the Riverwinds at St. Andrews Property, then the
Applicable Share of the Deposit shall be released by Escrow Agent to the
Riverwinds at St. Andrews Seller).  Purchaser shall pay all fees and expenses
(including, without limitation, transfer fees, assumption fees, title fees,
endorsement fees, and other fees) imposed or charged by HUD or its counsel in
connection with either the HUD Application and HUD Approval (which obligation
shall survive the termination of this Contract and the Closing).  Without
limiting the generality of the foregoing, Purchaser shall pay the cost of any
physical inspection report required in connection with obtaining HUD Approval or
HAP Voucher Approval.

4.7.7

Intentionally Omitted.

4.7.8

Intentionally Omitted.

4.7.9

Intentionally Omitted.

4.7.10

Notwithstanding anything in this Contract to the contrary, any residual receipts
account maintained by the Riverwinds at St. Andrews Seller or the West Winds
Seller (a "Residual Receipts Account") shall be disposed of at the Closing as
follows: (A) if the Residual Receipts Account is required by HUD to be
maintained because of the applicable mortgage program, then the Residual
Receipts Account will be released to the applicable Seller at the Closing, and
(B) if the Residual Receipts Account is required by HUD in connection with a
Section 8 Housing program at the Property, then the Residual Receipts Account
will remain with the Property following the Closing and Purchaser shall
reimburse the applicable Seller at the Closing for the amount of such Residual
Receipts Account.

4.7.11

Intentionally Omitted.

4.7.12

Purchaser recognizes and agrees that HUD may require that any Assignment of HAP
Contract contain a provision, in accordance with the Memorandum of Beverly J.
Miller, Director, Asset Management, Office of Housing, dated January 6, 2005,
that amends such HAP Contract to include the following additional provisions:

Physical Conditions Standards and Inspection Requirements.  The Owner shall
comply with the Physical Condition Standards and Inspection Requirements of 24
CFR Part 5, Subpart G, including any changes in the regulation and related
Directives.  In addition, the Owner shall comply with HUD's Physical Condition
Standards of Multifamily Properties of 24 CFR Part 200, Subpart P, including any
changes in the regulation and related Directives.  This obligation shall apply
both during the current term of the HAP contract and during each successive
renewal term.

Financial Reporting Standards.  The Owner shall comply with the Uniform
Financial Reporting Standards of 24 CFR Part 5, Subpart H, including any changes
in the regulation and related Directives.  This obligation shall apply both
during the current term of the HAP contract and during each successive renewal
term.

4.7.13

Purchaser acknowledges and agrees that, in connection with HUD Approval, HUD may
require the funding of additional escrows and reserves, including without
limitation, additional repair escrows (collectively, the "Additional Required
Escrows").  Purchaser agrees that, at the Closing, Purchaser shall fund all
Additional Required Escrows in Good Funds and in addition to the Purchase Price
or any other amount Purchaser is required to pay pursuant to this Contract.

4.7.14

With respect to the HAP Voucher Assumption, Purchaser agrees as follows:

4.7.14.1

Purchaser agrees that, no later than May 29, 2007 (the "HAP Submittal
Deadline"), Purchaser, at its sole cost and expense, shall meet with the Housing
Authority and, pursuant to the HAP Voucher Contracts and Form HUD-52641, shall
submit all applications, documents, information, materials and fees
(collectively, the "HAP Voucher Assumption Application") required by the Housing
Authority in order for the Housing Authority to review and approve Purchaser's
request that the Housing Authority approve each HAP Voucher Assumption (the "HAP
Voucher Approval").  In addition to the foregoing, Purchaser recognizes and
agrees that the Housing Authority requires Purchaser to complete and return the
items listed on Schedule 4.7.14.1 (together with such other requirements as the
Housing Authority may from time to time impose, the "Housing Authority
Requirements").  Purchaser agrees, at Purchaser's sole cost and expense, to
submit the Housing Authority Requirements to the Housing Authority at such times
and in such form as the Housing Authority requires, together with any fee
required by the Housing Authority in connection therewith.  All such Housing
Authority Requirements shall be submitted by Purchaser within such time frames
as are necessary in order for the Closing to proceed on the scheduled Closing
Date.  Further, Purchaser shall make such filings post-Closing as required by
the Housing Authority for the HAP Voucher Approval.  The provisions of this
Section 4.7.14.1 shall survive Closing.

4.7.14.2

Purchaser agrees to provide the West Winds Seller with a copy of the HAP Voucher
Assumption Application no later than 2 Business Days prior to the HAP Submittal
Deadline and shall provide evidence of its submission to the Housing Authority
on or before the HAP Submittal Deadline.  Purchaser acknowledges and agrees that
Purchaser is solely responsible for the preparation and submittal of each HAP
Voucher Assumption Application, including the collection of all materials,
documents, certificates, financials, signatures, and other items required to be
submitted to the Housing Authority in connection therewith.

4.7.14.3

Purchaser shall comply with the Housing Authority's guidelines in connection
with each HAP Voucher Assumption.  Purchaser shall be responsible, at its sole
cost and expense, for correcting and re-submitting any deficiencies noted by the
Housing Authority in connection with each HAP Voucher Assumption Application no
later than 3 Business Days after notification from the Housing Authority of such
deficiency.  Purchaser also shall provide the West Winds Seller with a copy of
any correspondence from the Housing Authority with respect to each HAP Voucher
Assumption Application no later than 3 Business Days after receipt of such
correspondence from the Housing Authority.

4.7.14.4

Purchaser shall pay all fees and expenses (including, without limitation,
transfer fees, assumption fees, title fees, endorsement fees, and other fees to
release the West Winds Seller of all liability under each HAP Voucher Contract)
imposed or charged by the Housing Authority or their counsel, including the cost
of any physical inspection report required in connection with obtaining HAP
Voucher Approval (such fees and expenses collectively being referred to as the
"Assumption HAP Voucher Fees"), in connection with each HAP Voucher Assumption
Application and each HAP Voucher Assumption.  The provisions of this Section
4.7.14.4 shall survive the termination of this Contract and the Closing.

4.7.14.5

In connection with the HAP Voucher Assumption, Purchaser agrees to deliver to
the Housing Authority all information or documentation as the Housing Authority
reasonably may request, including, without limitation, financial statements,
income tax returns and other financial information for Purchaser and any
required guarantor.  The West Winds Seller agrees that it will cooperate with
Purchaser and the Housing Authority, at no cost or expense to the West Winds
Seller, in connection with Purchaser's application to the Housing Authority for
approval of the HAP Voucher Assumption.

4.7.14.6

Purchaser shall be in default hereunder if Purchaser fails to submit a complete
HAP Voucher Assumption Application by the HAP Submittal Deadline, in which event
the West Winds Seller may terminate this Contract as to the West Winds Property,
or all Sellers may terminate this Contract as to all Properties, and the Deposit
shall be immediately released by the Escrow Agent to Sellers (or if this
Contract is terminated only as to the West Winds Property, then the Applicable
Share of the Deposit shall be released by Escrow Agent to the West Winds
Seller).

4.7.14.7

If Purchaser has complied with Sections 4.7.14.1 through 4.7.14.5, to the extent
applicable, but the Housing Authority provides Purchaser with a written response
that the Housing Authority will not issue a formal approval of any HAP Voucher
Assumption Application until after the Closing has occurred and title has been
transferred to Purchaser, then, notwithstanding any other provision herein to
the contrary, Purchaser shall not be in default hereunder and such HAP Voucher
Approval shall not be a condition to either Purchaser's or the West Winds
Seller's obligation to proceed with the Closing; provided, however, that no
later than 3 Business Days following the occurrence of the Closing, Purchaser
shall submit, to the extent not previously submitted to, or accepted or held by,
the Housing Authority, all documentation and information required by the Housing
Authority to complete such HAP Voucher Assumption Application and, in any event,
Purchaser shall use its best efforts to obtain such HAP Voucher Approval no
later than 30 days following the date that the Closing occurs.  The requirements
set forth and referenced in this Section 4.7.14.7 shall survive Closing.

4.7.15

Purchaser represents and warrants that, prior to the HUD Submittal Deadline,
Purchaser has taken all steps and provided all information required by HUD in
order to register its approved assignee as a participant under HUD's Active
Partner Performance System or any similar electronic filing system presently
maintained by HUD (the "APPS").  Purchaser or its approved assignee agrees to
make all filings required to be made electronically to HUD through the APPS,
including, without limitation, any advanced notification required in connection
with an event that will trigger 2530 approval.

4.7.16

Purchaser recognizes and agrees that (i) the Hunt Club Property is subject to an
Amended and Restated Agreement as to Restrictive Covenants dated as of June 1,
1990 and recorded September 7, 2001, in Book 74L, Page 599 in the real property
records in Spartanburg County, South Carolina, between the Hunt Club Seller and
the South Carolina State Housing Finance and Development Authority ("Issuer")
relating to bonds for which the trustee is The Bank of New York  ("Trustee"),
and (ii) the North Slope Property is subject to an Amended and Restated
Agreement as to Restrictive Covenants dated as of June 1, 1990 and recorded
September 6, 2001, in Book 1966, Page 821 in the real property records  in
Greenville County, South Carolina, between the North Slope Seller and Issuer
relating to bonds for which Trustee serves as the trustee (individually each of
the foregoing documents being a "LURA" and collectively the "LURAs").  Each LURA
shall be deemed an Assumed Restriction for all purposes hereunder.

4.7.16.1

With respect to the LURAs, at the Closing, (a) Purchaser shall assume all
obligations under the LURAs and accept title to the applicable Properties
subject to the same, and (b) each applicable Seller shall be released from all
obligations under each of the applicable LURAs (the foregoing (a) and (b) are
referred to herein individually as a "LURA Assumption" and collectively as the
"LURA Assumptions").

4.7.16.2

No later than May 29, 2007 (the "LURA Submittal Deadline"), Purchaser, at its
sole cost and expense, shall submit all applications, documents, information,
materials and fees to the Issuer and Trustee (collectively, the "LURA Assumption
Applications") required by the Issuer and Trustee in order for the Issuer and
Trustee to review and approve Purchaser's request for the LURA Assumptions
(individually a "LURA Approval" and collectively the "LURA Approval").  Each
LURA Seller reserves the right to reject, in such LURA Seller's sole discretion,
the terms and conditions imposed in connection with LURA Approval.

















4.7.16.3

Purchaser agrees to provide Seller's Representative with a copy of the LURA
Assumption Applications no later than 2 Business Days prior to the LURA
Submittal Deadline and shall provide evidence of its submission to the Issuer
and Trustee on or before the LURA Submittal Deadline.  Purchaser acknowledges
and agrees that Purchaser is solely responsible for the preparation and
submittal of the LURA Assumption Applications, including the collection of all
materials, documents, certificates, financials, signatures, and other items
required to be submitted to the Issuer and Trustee in connection therewith.

4.7.16.4

Purchaser shall comply with the Issuer's and Trustee's guidelines and
requirements in connection with the LURA Assumptions.  Purchaser shall be
responsible, at its sole cost and expense, for correcting and re-submitting any
deficiencies noted by the Issuer or Trustee in connection with a LURA Assumption
Application no later than 3 Business Days after notification from the Issuer or
Trustee of such deficiency.  Purchaser also shall provide Seller's
Representative with a copy of any correspondence from the Issuer or Trustee with
respect to a LURA Assumption Application no later than 3 Business Days after
receipt of such correspondence from the Issuer or Trustee.

4.7.16.5

Purchaser shall pay all fees and expenses (including, without limitation, all
charges, transfer fees, assumption fees (including documentary stamp and
non-recurring intangible taxes), title fees, endorsement fees, and other fees)
imposed or charged by the Issuer or Trustee or their counsel (such fees and
expenses collectively being referred to as the "LURA Assumption Fees"), in
connection with the LURA Assumption Applications and the LURA Assumptions.  The
provisions of this Section 4.7.16.5 shall survive the termination of this
Contract and the Closing.

4.7.16.6

In connection with the LURA Assumptions, Purchaser agrees that Purchaser shall
be responsible for (a) replacing (and increasing to the extent required by the
Issuer or Trustee) all reserves, impounds and other accounts required to be
maintained in connection with the LURAs, and (b) funding any additional
reserves, impounds, escrows or accounts required by the Issuer or Trustee to be
maintained by Purchaser in connection with the LURAs after the LURA Assumption
(the foregoing amounts in (a) and (b) collectively referred to herein as the
"LURA Required Fund Amounts").  Any existing reserves, impounds, escrows and
other accounts required to be replaced by Purchaser pursuant to the foregoing
sentence shall be released in Good Funds to the applicable Seller at the
Closing.  The provisions of this Section 4.7.16.6 shall survive the Closing.

4.7.16.7

Purchaser agrees to deliver to the Issuer and Trustee such other information or
documentation as the Issuer or Trustee reasonably may request, including,
without limitation, financial statements, income tax returns and other financial
information for Purchaser and any required guarantor.  The LURA Sellers each
agree that it will cooperate with Purchaser and the Issuer and Trustee, at no
material cost or expense to such Sellers, in connection with Purchaser's
application to the Issuer and Trustee for approval of the LURA Assumption.

4.7.16.8

Purchaser shall be in default hereunder if Purchaser fails to submit complete
LURA Assumption Applications by the LURA Submittal Deadline, in which event this
Contract shall terminate, at the option of the LURA Sellers, either as to the
applicable LURA Property or as to all Properties and Sellers shall be entitled
to retain the Deposit (or if this Contract is terminated only as to a LURA
Property, then the applicable LURA Seller shall be entitled to retain the
Applicable Share of the Deposit), and this Contract shall be of no further force
and effect (either as to all Properties or just the applicable LURA Property)
subject to and except for the Survival Provisions.

4.7.17

Purchaser agrees to give Seller's written notice no later than 1 Business Day
after HUD Approval has been obtained with respect to the HAP Assumption for
Riverwinds at St. Andrews.  If HUD has approved the HAP Assumption for
Riverwinds at St. Andrews on or before the Closing Date (as the same may be
extended by Seller in accordance with Section 5.1), the Closing shall proceed
subject to the terms and conditions of Section 5.1 and Article VIII.  If HUD has
not approved the HAP Assumption for Riverwinds at St. Andrews on or before the
Closing Date (as the same may be extended by Seller in accordance with Section
5.1), then, notwithstanding anything in this Contract to the contrary, the
provisions of this Section 4.7.17 shall control:

4.7.17.1

The Closing shall proceed and Purchaser shall acquire all of the other
Properties;

4.7.17.2

No portion of the Deposit shall be applied against the Purchase Price of the
other Properties acquired at the Closing, and, instead, the full Deposit shall
be retained by the Title Company, shall remain non-refundable, and shall be
applied to the Purchase Price for the Riverwinds at St. Andrews Property at such
time, if ever, as the Closing occurs with respect thereto.

4.7.17.3

This Contract shall remain in full force and effect as between Purchaser and the
Riverwinds at St. Andrews Seller and the Closing with respect to the Riverwinds
at St. Andrews Property shall occur on the earlier to occur of (a) 10 days after
HUD approves the HAP Assumption with respect to Riverwinds at St. Andrews, or
(b) December 28, 2007 (the "Outside Closing Date").

4.7.17.4

All of Seller's conditions to Closing specified in Section 8.2 shall continue to
apply with respect to the Closing of the Riverwinds at St. Andrews Closing and
Seller shall have all of the extension options set forth in Section 5.1 as if
the same were separately applied to the Riverwinds at St. Andrews Closing.

4.7.17.5

After the Closing on the Properties other than Riverwinds at St. Andrews,
Purchaser shall continue to use best efforts to obtain HUD Approval, and if
Purchaser fails to use such efforts, or otherwise is in breach of its
obligations under this Contract, including, without limitation, this Section
4.7, then the Riverwinds at St. Andrews Seller shall have the option of
terminating this Contract and retaining the entire Deposit.  Further, it is the
intention of the parties that the extension set forth in this Section 4.7.17
only shall be available based on administrative delays at HUD and not if
Purchaser has failed to comply with its obligations under this Section 4.7 with
respect to the HUD Application (it being agreed that, in such instance, Sellers
shall have all remedies available hereunder, including pursuant to Section
4.7.5).

















4.7.17.6

If on the Outside Closing Date HUD Approval still has not been obtained with
respect to the HAP Assumption for Riverwinds at St. Andrews, the Riverwinds at
St. Andrews Seller may, in its sole and absolute discretion, by written notice
to Purchaser (a) terminate this Contract with respect to the Riverwinds at St.
Andrews Property, in which case the entire Deposit shall be delivered to the
Riverwinds at St. Andrews Seller, or (b) extend the date for Closing of the
Riverwinds at St. Andrews Property to March 31, 2008, it being agreed that the
Riverwinds at St. Andrews Seller may exercise such option to extend through
three separate one-month extensions to the last Business Day of the month in
each of January, February and March, 2008.  If the Riverwinds at St. Andrews
Seller exercises any of the foregoing one-month extensions, the Riverwinds at
St. Andrews Seller shall be under no obligation to further extend the Closing
Date, and, at the expiration of each such extension (including, without
limitation, the final extension to March 31, 2008), shall have the option of
electing to terminate this Contract with respect to the Riverwinds at St.
Andrews Property, in which case the entire Deposit shall be delivered to the
Riverwinds at St. Andrews Seller.

ARTICLE V
CLOSING

5.1

Closing Date.  The Closing shall occur on June 29, 2007 (the "Closing Date").
 The Closing shall occur through an escrow with Escrow Agent, whereby the
Sellers, Purchaser and their attorneys need not be physically present at the
Closing and may deliver documents by overnight air courier or other means.
 Notwithstanding the foregoing to the contrary, any Seller shall have the
option, by delivering written notice to Purchaser, to extend the Closing Date to
the last Business Day of the month in which the Closing Date otherwise would
occur pursuant to the preceding sentence, or to such other date (either in the
same month or the next) as such Seller reasonably determines is desirable in
connection with any Loan Payoff or Loan Assumption and Release or in connection
with HUD Approval/HAP Voucher Approval, and the exercise of such option shall
extend the Closing Date for all Properties.  Further, the Closing Date may be
extended without penalty at the option of any Seller either (i) to a date not
later than 90 days following the Closing Date specified in the first sentence of
this paragraph above (or, if applicable, as extended by any Seller pursuant to
the second sentence of this paragraph) to satisfy any condition to Closing, (ii)
to a date following the Closing Date specified in the first sentence of this
paragraph above (or, if applicable, as extended by any Seller pursuant to the
second sentence of this paragraph) in order to finalize the drafting with a
Lender or a Lender's counsel of all documents necessary or desirable to
accomplish to obtain HUD Approval/HAP Voucher Approval, and (iii) such later
date as is mutually acceptable to Seller and Purchaser.  The foregoing 90-day
extension right may be exercised, at Sellers' option, through three 30-day
extensions exercisable by written notice to Purchaser on or before ten days
prior to the then-applicable Closing Date.  The provisions of Section 4.7.17
shall control the Closing Date for the Riverwinds at St. Andrews if such Section
is applicable in accordance with the terms and conditions thereof.

5.2

Seller Closing Deliveries.  No later than 1 Business Day prior to the Closing
Date, each Seller shall, with respect to each Property to be conveyed by such
Seller hereunder, deliver to Escrow Agent, each of the following items:

















5.2.1

Limited/Special Warranty Deed (the "Deed") in the form attached as Exhibit B to
Purchaser, subject to the Permitted Exceptions.

5.2.2

A Bill of Sale in the form attached as Exhibit C with such changes as may be
required by HUD.

5.2.3

A General Assignment in the form attached as Exhibit D (the "General
Assignment").

5.2.4

An Assignment of Leases and Security Deposits in the form attached as Exhibit E
(the "Leases Assignment").

5.2.5

A letter in the form attached hereto as Exhibit F prepared by Purchaser and
countersigned by such Seller to each of the vendors under the Terminated
Contracts informing them of the termination of such Terminated Contract as of
the Closing Date (subject to any delay in the effectiveness of such termination
pursuant to the express terms of each applicable Terminated Contract) (the
"Vendor Terminations").

5.2.6

A closing statement executed by such Seller.

5.2.7

A title affidavit or at such Seller's option an indemnity, as applicable, in the
customary form reasonably acceptable to such Seller to enable Title Insurer to
delete the standard exceptions to the title insurance policy set forth in this
Contract (other than matters constituting any Permitted Exceptions and matters
which are to be completed or performed post-Closing) to be issued pursuant to
the Title Commitment; provided that such affidavit does not subject such Seller
to any greater liability, or impose any additional obligations, other than as
set forth in this Contract; and

5.2.8

A certification of such Seller's non-foreign status pursuant to Section 1445 of
the Internal Revenue Code of 1986, as amended.

5.2.9

Resolutions, certificates of good standing, and such other organizational
documents as Title Insurer shall reasonably require evidencing such Seller's
authority to consummate this transaction.

5.2.10

An updated Rent Roll reflecting the information required in Section 3.5.3;
provided, however, that the content of such updated Rent Roll shall in no event
expand or modify the conditions to Purchaser's obligation to close as specified
under Section 8.1.

5.2.11

An Assignment of HAP Contract in the form attached hereto as Exhibit I (with
such changes as may be required by HUD) (the "Assignment of HAP Contract").

5.2.12

A  HAP Voucher Assignment Agreement in the form and content required by the
Housing Authority (and reasonably approved by Seller).

5.2.13

With respect to Hunt Club and North Slope, a signed Assignment and Assumption of
LURA (the "LURA Assignment Form") in a form and content required by the Issuer
and Trustee (and as reasonably approved by the applicable Seller).

















5.2.14

With respect to the Properties situate in South Carolina, (i) a Transferor
Affidavit under SC Code Section 12-54-124 or in the alternative a South Carolina
Form C-268 and (ii) a South Carolina Department of Revenue Form I-295, Seller's
Affidavit.

5.3

Purchaser Closing Deliveries.  No later than 1 Business Day prior to the Closing
Date (except for the balance of the Purchase Price which is to be delivered at
the time specified in Section 2.2.4), Purchaser shall deliver to the Escrow
Agent (for disbursement to the applicable Seller upon the Closing) the following
items with respect to each Property being conveyed at such Closing:

5.3.1

The full Purchase Price for such Property (with credit for the Applicable Share
of the Deposit) and, if applicable for an Assumption Property, the Loan Balance,
plus or minus the adjustments or prorations required by this Contract.

5.3.2

A title affidavit (or at Purchaser's option an indemnity) pertaining to
Purchaser's activity on the applicable Property prior to Closing, in the
customary form reasonably acceptable to Purchaser, to enable Title Insurer to
delete the standard exceptions to the title insurance policy set forth in this
Contract (other than matters constituting any Permitted Exceptions and matters
which are to be completed or performed post-Closing) to be issued pursuant to
the Title Commitment; provided that such affidavit does not subject Purchaser to
any greater liability, or impose any additional obligations, other than as set
forth in this Contract.

5.3.3

Any declaration or other statement which may be required to be submitted to the
local assessor with respect to the terms of the sale of such Property.

5.3.4

A closing statement executed by Purchaser.

5.3.5

A countersigned counterpart of the General Assignment.

5.3.6

A countersigned counterpart of the Leases Assignment.

5.3.7

Notification letters to all Tenants at such Property prepared and executed by
Purchaser in the form attached hereto as Exhibit G.

5.3.8

The Vendor Terminations (Purchaser shall be solely responsible for identifying
each of the Terminated Contracts (subject to the terms and conditions of Section
3.6) and addressing and preparing each of the Vendor Terminations for execution
by Purchaser and the applicable Seller).

5.3.9

Any cancellation fees or penalties due to any vendor under any Terminated
Contract as a result of the termination thereof.

5.3.10

Resolutions, certificates of good standing, and such other organizational
documents as Title Insurer shall reasonably require evidencing Purchaser's
authority to consummate this transaction.

















5.3.11

With respect to an Assumption Property, all documents, instruments, guaranties,
Assumption Lender Fees, Required Loan Fund Amounts, and other items or funds
required by the applicable Lender to cause the applicable Loan Assumption and
Release.

5.3.12

A countersigned counterpart of the Assignment of HAP Contract.

5.3.13

A HAP Voucher Assignment Agreement in form and content required by the Housing
Authority (and reasonably approved by Purchaser).

5.3.14

With respect to Hunt Club and North Slope, a countersigned LURA Assignment Form
in form and content required by the Issuer and Trustee (and as reasonably
approved by Purchaser).

5.4

Closing Prorations and Adjustments.  The prorations set forth in this Section
5.4 shall be on a Property-by-Property basis and not among, or between,
Properties, and shall not be allocated on an Applicable Share basis.

5.4.1

General.  With respect to each Property, all normal and customarily proratable
items, including, without limitation, collected rents, operating expenses,
personal property taxes, other operating expenses and fees, shall be prorated as
of the Closing Date, the applicable Seller being charged or credited, as
appropriate, for all of the same attributable to the period up to the Closing
Date (and credited for any amounts paid by the applicable Seller attributable to
the period on or after the Closing Date, if assumed by Purchaser) and Purchaser
being responsible for, and credited or charged, as the case may be, for all of
the same attributable to the period on and after the Closing Date.  Each Seller
shall prepare a proration schedule (the "Proration Schedule") of the adjustments
described in this Section 5.4 prior to Closing.  Such adjustments shall be paid
by Purchaser to the applicable Seller (if the prorations result in a net credit
to such Seller) or by such Seller to Purchaser (if the prorations result in a
net credit to Purchaser for such Property), by increasing or reducing the cash
to be paid by Purchaser at Closing for such Property.

5.4.2

Operating Expenses.  With respect to each Property, all of the operating,
maintenance, taxes (other than real estate taxes, such as rental taxes), and
other expenses incurred in operating such Property that such Seller customarily
pays, and any other costs incurred in the ordinary course of business for the
management and operation of such Property, shall be prorated on an accrual
basis.  Each Seller shall pay all such expenses that accrue prior to Closing and
Purchaser shall pay all such expenses that accrue from and after the Closing
Date.

5.4.3

Utilities.  With respect to each Property, the final readings and final billings
for utilities will be made if possible as of the Closing Date, in which case
each Seller shall pay all such bills as of the Closing Date and no proration
shall be made at the Closing with respect to utility bills.  Otherwise, a
proration shall be made based upon the parties' reasonable good faith estimate
and a readjustment made within 30 days after the Closing, if necessary.  Each
Seller shall be entitled to the return of any deposit(s) posted by it with any
utility company, and such Seller shall notify each utility company serving its
Property to terminate its account, effective as of noon on the Closing Date.

















5.4.4

Real Estate Taxes.  Any real estate ad valorem or similar taxes for a Property,
or any installment of assessments payable in installments which installment is
payable in the calendar year of Closing, shall be prorated to the date of
Closing, based upon actual days involved and on an actual tax year basis (i.e.,
July 1 to June 30 period in North Carolina and the calendar year in South
Carolina).  The proration of real property taxes or installments of assessments
shall be based upon the assessed valuation and tax rate figures (assuming
payment at the earliest time to allow for the maximum possible discount) for the
tax year in which the Closing occurs to the extent the same are available;
provided, however, that in the event that actual figures (whether for the
assessed value of such Property or for the tax rate) for the tax year of Closing
are not available at the Closing Date, the proration shall be made using figures
from the preceding tax year (assuming payment at the earliest time to allow for
the maximum possible discount).  The proration of real property taxes or
installments of assessments shall be final and not subject to re-adjustment
after Closing.

5.4.5

Property Contracts.  Purchaser shall assume at Closing the obligations under the
Property Contracts assumed by Purchaser; however, operating expenses shall be
prorated under Section 5.4.2.

5.4.6

Leases.

5.4.6.1

With respect to each Property, all collected rent (whether fixed monthly
rentals, additional rentals, escalation rentals, retroactive rentals, operating
cost pass-throughs or other sums and charges payable by Tenants under the
Leases), income and expenses from any portion of a Property shall be prorated as
of the Closing Date (prorated for any partial month).  Purchaser shall receive
all collected rent and income attributable to dates from and after the Closing
Date.  Each Seller shall receive all collected rent and income attributable to
dates prior to the Closing Date.  Notwithstanding the foregoing, no prorations
shall be made in relation to either (a) non-delinquent rents which have not been
collected as of the Closing Date, or (b) delinquent rents existing, if any, as
of the Closing Date (the foregoing (a) and (b) referred to herein as the
"Uncollected Rents").  In adjusting for Uncollected Rents, no adjustments shall
be made in a Seller's favor for rents which have accrued and are unpaid as of
the Closing, but Purchaser shall pay to such Seller such accrued Uncollected
Rents as and when collected by Purchaser.  Purchaser agrees to bill Tenants of
the Properties for all Uncollected Rents and to take reasonable actions to
collect Uncollected Rents.  After the Closing, each Seller shall continue to
have the right, but not the obligation, in its own name, to demand payment of
and to collect Uncollected Rents owed to such Seller by any Tenant, which right
shall include, without limitation, the right to continue or commence legal
actions or proceedings against any Tenant and the delivery of the Leases
Assignment shall not constitute a waiver by any Seller of such right.  Purchaser
agrees to cooperate with each Seller in connection with all efforts by such
Seller to collect such Uncollected Rents and to take all steps, whether before
or after the Closing Date, as may be necessary to carry out the intention of the
foregoing, including, without limitation, the delivery to each Seller, within 7
days after a written request, of any relevant books and records (including,
without limitation, rent statements, receipted bills and copies of tenant checks
used in payment of such rent), the execution of any and all consents or other
documents, and the undertaking of any act reasonably necessary for the
collection of such Uncollected Rents by such Seller; provided, however, that
Purchaser's obligation to cooperate with a Seller pursuant to this sentence
shall not obligate Purchaser to commence any legal action to collect Uncollected
Rents, terminate any Tenant Lease with an existing Tenant or evict any existing
Tenant from a Property.

5.4.6.2

At Closing, with respect to each Property, Purchaser shall receive a credit
against the applicable Purchase Price in an amount equal to the received and
unapplied balance of all cash (or cash equivalent) Tenant Deposits, including,
but not limited to, security, damage or other refundable deposits required to be
paid by any of the Tenants to secure their respective obligations under the
Leases, together, in all cases, with any interest payable to the Tenants
thereunder as may be required by their respective Tenant Lease or state law (the
"Tenant Security Deposit Balance").  Any cash (or cash equivalents) held by a
Seller which constitutes the Tenant Security Deposit Balance shall be retained
by the applicable Seller in exchange for the foregoing credit against the
applicable Purchase Price and shall not be transferred by such Seller pursuant
to this Contract (or any of the documents delivered at Closing), but the
obligation with respect to the Tenant Security Deposit Balance nonetheless shall
be assumed by Purchaser.  The Tenant Security Deposit Balance shall not include
any non-refundable deposits or fees paid by Tenants to any Seller, either
pursuant to the Leases or otherwise.

5.4.6.3

With respect to operating expenses, taxes, utility charges, other operating cost
pass-throughs, retroactive rental escalations, sums or charges payable by
Tenants under the Tenant Leases for a Property, to the extent that the
applicable Seller has received as of the Closing payments allocable to periods
subsequent to Closing, the same shall be properly prorated with an adjustment in
favor of Purchaser, and Purchaser shall receive a credit therefor at Closing for
such Property.  With respect to any payments received by Purchaser after the
Closing allocable to a Seller prior to Closing, Purchaser shall promptly pay the
same to the applicable Seller.

5.4.7

Existing Loan-Payoff Properties.  This Section 5.4.7 shall be applicable only to
Payoff Properties.  On the Closing Date, a sufficient amount of the proceeds of
the Purchase Price will be used to pay the outstanding principal balance of the
applicable Note together with all interest accrued under such Note prior to the
Closing Date (the "Loan Payoff").  Any existing reserves, impounds and other
accounts maintained in connection with the Loan shall be released in Good Funds
to the applicable Seller unless credited by Lender against the amount due under
the Note.

5.4.8

[Intentionally Omitted]

5.4.9

 Insurance.  No proration shall be made in relation to insurance premiums and
insurance policies will not be assigned to Purchaser.

5.4.10

Employees.  All of each Seller's and each Seller's manager's on-site employees
shall have their employment at the applicable Property terminated as of the
Closing Date.

5.4.11

Closing Costs.  With respect to each Property, Purchaser shall pay any mortgage
assumption (if applicable), sales, use, gross receipts or similar taxes, the
cost of recording any instruments required to discharge any liens or
encumbrances against such Property, any premiums or fees required to be paid by
Purchaser with respect to the applicable Title Policy pursuant to Section 4.1,
and one-half of the customary closing costs of the Escrow Agent.  Each Seller
shall pay deed transfer taxes, the base premium for its Title Policy to the
extent required by Section 4.1, and one-half of the customary closing costs of
the Escrow Agent.

5.4.12

Intentionally Omitted.

5.4.13

Possession.  Possession of each Property, subject to the Leases, Property
Contracts which are not identified as Terminated Contracts during the
Feasibility Period (subject to the limitations of Section 3.6), and Permitted
Exceptions, shall be delivered to Purchaser at the Closing upon release from
escrow of all items to be delivered by Purchaser pursuant to Section 5.3,
including, without limitation, the applicable Purchase Price.  To the extent
reasonably available to each Seller, originals or copies of its Leases and
Property Contracts, lease files, warranties, guaranties, operating manuals, keys
to the property, and such Seller's books and records relating to its Property to
be conveyed by such Seller (other than proprietary information) (collectively,
"Seller's Property-Related Files and Records") regarding the applicable Property
shall be made available to Purchaser at such Property after the Closing.
 Purchaser agrees, for a period of not less than 3 years after the Closing (the
"Records Hold Period"), to (a) provide and allow the applicable Seller
reasonable access to Seller's Property-Related Files and Records for purposes of
inspection and copying thereof, and (b) reasonably maintain and preserve
Seller's Property-Related Files and Records.  If at any time after the Records
Hold Period, Purchaser desires to dispose of any Seller's Property-Related Files
and Records, Purchaser must first provide the applicable Seller prior written
notice (the "Records Disposal Notice").  Such Seller shall have a period of 30
days after receipt of the Records Disposal Notice to enter the applicable
Property (or such other location where such records are then stored) and remove
or copy those of Seller's Property-Related Files and Records that such Seller
desires to retain.  Purchaser agrees (i) to include the covenants of this
Section 5.4.13 pertaining to Seller's Property-Related Files and Records in any
management contract for each Property (and to bind the manager thereunder to
such covenants), and (ii) to bind any future purchaser of such Property to the
covenants of this Section 5.4.13 pertaining to Seller's Property-Related Files
and Records.  Purchaser shall indemnify, hold harmless and, if requested by each
Seller (in such Seller's sole discretion), defend (with counsel approved by such
Seller) such Seller's Indemnified Parties from and against any and all Losses
arising from or related to Purchaser's failure to comply with the provisions of
this Section 5.4.13.

5.4.14

Tax Appeals.  Purchaser acknowledges that the Tax Appeal Sellers have filed
appeals (each, an "Appeal") with respect to real estate ad valorem or other
similar property taxes applicable to the Tax Appeal Properties (the "Property
Taxes").

5.4.14.1

If such Appeal relates to any Tax Year (defined below) prior to the Tax Year in
which the Closing occurs, each Tax Appeal Seller shall be entitled, in such Tax
Appeal Seller's sole discretion, to continue to pursue such Appeal after the
Closing Date, and, in the event that the Appeal is successful in reducing the
amount of Property Taxes payable with respect to any such prior Tax Year, each
Tax Appeal Seller shall be entitled to the full amount of any rebate, refund or
reduction (collectively, a "Refund") resulting from the Appeal.  No Tax Appeal
Seller shall be obligated to continue to pursue any Appeal with respect to the
applicable Tax Appeal Property, including, without limitation, any Appeal that
relates to a Tax Year during or after the Tax Year in which Closing occurs.

5.4.14.2

If such Appeal relates to the Tax Year in which Closing occurs, then, prior to
the Closing, each Tax Appeal Seller shall notify Purchaser whether such Tax
Appeal Seller desires to continue to process the Appeal from and after the
Closing Date.  If a Tax Appeal Seller fails to notify Purchaser of its election
to continue the Appeal, such Tax Appeal Seller will be deemed to have elected
not to continue the Appeal from and after the Closing Date and the provisions of
Section 5.4.14.2(b) shall apply.

5.4.14.2.1

If a Tax Appeal Seller elects to continue the Appeal, then, from and after the
Closing Date, such Tax Appeal Seller agrees that it will continue, at such Tax
Appeal Seller’s sole cost and expense, to reasonably process the Appeal to
conclusion with the applicable taxing authority (including any further appeals
which such Tax Appeal Seller deems reasonable to pursue).  In the event that the
Appeal is successful in reducing the amount of Property Taxes payable with
respect to the Tax Year in which Closing occurs, then Purchaser and such Tax
Appeal Seller shall share any Refund on a pro rata basis (in accordance with the
number of days in the Tax Year of Closing that each held title to the applicable
Tax Appeal Property) after first reimbursing such Tax Appeal Seller for its
actual, reasonable and documented third-party costs (collectively, the
"Third-Party Costs") incurred in connection with the Appeal.  If Third-Party
Costs equal or exceed the amount of the Award, then each Tax Appeal Seller shall
be entitled to the full amount of the Award.

5.4.14.2.2

If a Tax Appeal Seller does not elect to continue the Appeal, then, from and
after the Closing Date, Purchaser agrees that it will continue, at Purchaser's
sole cost and expense, to reasonably process the Appeal to conclusion with the
applicable taxing authority (including any further appeals which Purchaser deems
reasonable to pursue).  In the event that the Appeal is successful in reducing
the amount of Property Taxes payable with respect to the Tax Year in which
Closing occurs, then Purchaser and each Tax Appeal Seller shall share any Refund
on a pro rata basis (in accordance with the number of days in the Tax Year of
Closing that each held title to the applicable Tax Appeal Property) after first
reimbursing each of Purchaser and each Tax Appeal Seller for their respective
Third-Party Costs incurred in connection with the Appeal.  If Third-Party Costs
equal or exceed the amount of the Award, then the Award shall be applied to such
Third-Party Costs on a pro rata basis, with each of Purchaser and the applicable
Tax Appeal Seller receiving a portion of the Award equal to the product of (i) a
fraction, the numerator of which is the respective party's Third-Party Costs,
and the denominator of which is the total of both parties' Third-Party Costs,
and (ii) the amount of the Award.

5.4.14.3

Purchaser shall notify each Tax Appeal Seller within 5 Business Days after
receipt of any Refund check, and agrees to pay the applicable Tax Appeal Seller
its Third-Party Costs plus such Tax Appeal Seller's pro rata share of the Refund
no later than 10 Business Days after Purchaser's receipt of the Refund.

5.4.14.4

For purposes of this Section 5.4.14, "Tax Year" shall mean each 12-month period
for which the applicable taxing authority assesses Property Taxes, which may or
may not be a calendar year.

















5.4.15

HAP Payments and Seller Vouchers.  To the extent that, at the Closing, there are
accrued but unpaid amounts due to the Property under any HAP or HAP Voucher
Contract, then to the extent the applicable HAP Seller or Purchaser receive such
amounts at any time after Closing, then such amounts shall be prorated in the
same manner as other income of the applicable HAP Property, with the applicable
HAP Seller receiving HAP payments attributable to dates prior to Closing, and
Purchaser receiving HAP payments attributable to dates from and after the
Closing Date.

5.4.16

Survival.  The provisions of this Section 5.4 shall survive the Closing and
delivery of the Deed to Purchaser.

5.5

Post Closing Adjustments.  In general, and except as provided in this Contract
or the Closing Documents, each Seller shall be entitled to all income, and shall
pay all expenses, relating to the operation of its Property for the period prior
to the Closing Date and Purchaser shall be entitled to all income, and shall pay
all expenses, relating to the operation of such Property for the period
commencing on and after the Closing Date.  Purchaser or a Seller may request
that Purchaser and such Seller undertake to re-adjust any item on the Proration
Schedule (or any item omitted therefrom) in accordance with the provisions of
Section 5.4 of this Contract; provided, however, that neither party shall have
any obligation to re-adjust any items for any Property (a) after the expiration
of 60 days after Closing, or (b) subject to such 60-day period, unless such
items exceed $5,000.00 in magnitude (either individually or in the aggregate)
with respect to such Property.  The provisions of this Section 5.5 shall survive
the Closing and delivery of the Deeds to Purchaser.

ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF SELLER AND PURCHASER

6.1

Seller's Representations.  Except, in all cases, for any fact, information or
condition disclosed in the Title Documents, the Permitted Exceptions, the
Property Contracts, or the Materials, or which is otherwise known by Purchaser
prior to the Closing, each Seller, individually and severally with respect only
to itself and its Property, represents and warrants to Purchaser the following
(collectively, the "Seller's Representations") as of the Effective Date and as
of the Closing Date (provided that Purchaser's remedies if any such Seller's
Representations are untrue as of the Closing Date are limited to those set forth
in Section 8.1):

6.1.1

Such Seller is validly existing and in good standing under the laws of the state
of its formation set forth on the Seller Information Schedule; and, subject to
Section 8.2.4, and any required approvals from HUD and the Housing Authority,
and the LURA Approvals, has or at the Closing shall have the entity power and
authority to sell and convey its Property and to execute the documents to be
executed by such Seller and prior to the Closing will have taken as applicable,
all corporate, partnership, limited liability company or equivalent entity
actions required for the execution and delivery of this Contract, and the
consummation of the transactions contemplated by this Contract.  The compliance
with or fulfillment of the terms and conditions hereof will not conflict with,
or result in a breach of, the terms, conditions or provisions of, or constitute
a default under, any contract to which such Seller is a party or by which such
Seller is otherwise bound, which conflict, breach or default would have a
material adverse affect on such Seller's ability to consummate the transaction
contemplated by this Contract or on the Property.  Subject to Section 8.2.4, the
approvals and consents required from a Lender, HUD, the Housing Authority, and
the LURA Approvals, this Contract is a valid, binding and enforceable agreement
against such Seller in accordance with its terms;

6.1.2

Other than the Leases, such Seller's Property is not subject to any written
lease executed by such Seller or, to such Seller's knowledge, any other
possessory interests of any person;

6.1.3

Such Seller is not a "foreign person," as that term is used and defined in the
Internal Revenue Code, Section 1445, as amended;

6.1.4

Except as set forth on the Seller Information Schedule and for (a) any actions
by such Seller to evict Tenants under its Leases, or (b) any matter covered by
such Seller's current insurance policy(ies), to such Seller's knowledge, there
are no actions, proceedings, litigation or governmental investigations or
condemnation actions either pending or threatened against such Seller's
Property;

6.1.5

To such Seller's knowledge, such Seller has not received any written notice from
a governmental agency of any uncured material violations of any federal, state,
county or municipal law, ordinance, order, regulation or requirement affecting
such Seller's Property other than normal regulatory correspondence from HUD or
HUD's HAP Contract Administration; and

6.1.6

To such Seller's knowledge, such Seller has not received any written notice of
any material default by such Seller under any of its Property Contracts that
will not be terminated on the Closing Date.

6.1.7

To such Seller's knowledge, the Rent Roll for such Seller's Property (as updated
pursuant to Section 5.2.10 is accurate in all material respects.

6.2

AS-IS.  Except for Seller's Representations, each Property is expressly
purchased and sold "AS IS," "WHERE IS," and "WITH ALL FAULTS."  The Purchase
Price for each Property and the terms and conditions set forth herein are the
result of arm's-length bargaining between entities familiar with transactions of
this kind, and said price, terms and conditions reflect the fact that Purchaser
shall have the benefit of, and is not relying upon, any information provided by
Sellers or Broker or statements, representations or warranties, express or
implied, made by or enforceable directly against Sellers or Broker, including,
without limitation, any relating to the value of any Property, the physical or
environmental condition of any Property, any state, federal, county or local
law, ordinance, order or permit; or the suitability, compliance or lack of
compliance of any Property with any regulation, or any other attribute or matter
of or relating to any Property (other than any covenants of title contained in
the Deed conveying a Property and Seller's Representations with respect to such
Property).  Purchaser agrees that Sellers shall not be responsible or liable to
Purchaser for any defects, errors or omissions, or on account of any conditions
affecting the Properties.  Purchaser, its successors and assigns, and anyone
claiming by, through or under Purchaser, hereby fully releases each of Seller's
Indemnified Parties from, and irrevocably waives its right to maintain, any and
all claims and causes of action that it or they may now have or hereafter
acquire against any Seller's Indemnified Parties with respect to any and all
Losses arising from or related to any defects, errors, omissions or other
conditions affecting the Properties.  Purchaser represents and warrants that, as
of the date hereof and as of the Closing Date, it has and shall have reviewed
and conducted such independent analyses, studies (including, without limitation,
environmental studies and analyses concerning the presence of lead, asbestos,
water intrusion and/or fungal growth and any resulting damage, PCBs and radon in
and about the Properties), reports, investigations and inspections as it deems
appropriate in connection with the Properties.  If Sellers provide or have
provided any documents, summaries, opinions or work product of consultants,
surveyors, architects, engineers, title companies, governmental authorities or
any other person or entity with respect to the Properties, including, without
limitation, the offering prepared by Broker, Purchaser and Sellers agree that
Sellers have done so or shall do so only for the convenience of the parties,
Purchaser shall not rely thereon and the reliance by Purchaser upon any such
documents, summaries, opinions or work product shall not create or give rise to
any liability of or against any Seller's Indemnified Parties.  Purchaser shall
rely only upon any title insurance obtained by Purchaser with respect to title
to the Properties.  Purchaser acknowledges and agrees that no representation has
been made and no responsibility is assumed by Sellers with respect to current
and future applicable zoning or building code requirements or the compliance of
the Properties with any other laws, rules, ordinances or regulations, the
financial earning capacity or expense history of the Properties, the
continuation of contracts, continued occupancy levels of the Properties, or any
part thereof, or the continued occupancy by tenants of any Leases or, without
limiting any of the foregoing, occupancy at Closing.  Prior to Closing, each
Seller shall have the right, but not the obligation, to enforce its rights
against any and all of its Property occupants, guests or tenants.  Purchaser
agrees that the departure or removal, prior to Closing, of any of such guests,
occupants or tenants shall not be the basis for, nor shall it give rise to, any
claim on the part of Purchaser, nor shall it affect the obligations of Purchaser
under this Contract in any manner whatsoever; and Purchaser shall close title
and accept delivery of the applicable Deed with or without such tenants in
possession and without any allowance or reduction in the applicable Purchase
Price under this Contract.  Purchaser hereby releases Sellers from any and all
claims and liabilities relating to the foregoing matters. The provisions of this
Section 6.2 shall survive the Closing and delivery of the Deeds to Purchaser.

6.3

Survival of Seller's Representations.  Sellers and Purchaser agree that Seller's
Representations shall survive Closing for a period of 6 months (the "Survival
Period").  No Seller shall have liability after the Survival Period with respect
to any of its Seller's Representations contained herein except to the extent
that Purchaser has requested arbitration against such Seller during the Survival
Period for breach of any of such Seller's Representations.  Each Seller shall be
liable only for the breach of its own Seller's Representations.  Further, the
liability for each Seller for breach of its Seller's Representations shall be
limited to, and capped at, an amount equal to 1.59% of the Purchase Price for
such Seller's Property for which a breach of Seller's Representations occurred,
on a Property-by-Property basis if a Seller is selling more than one Property.
 Such cap on liability shall apply for any individual breach or in the aggregate
for all breaches of such Seller's Representations with respect to such Property.
 Purchaser shall not be entitled to bring any claim for a breach of Seller's
Representations unless the claim for damages (either in the aggregate or as to
any individual claim) by Purchaser for a Property exceeds $5,000.  In the event
that a Seller breaches any representation contained in Section 6.1 and Purchaser
had knowledge of such breach prior to the Closing Date, Purchaser shall be
deemed to have waived any right of recovery, and such Seller shall not have any
liability in connection therewith.

6.4

Definition of Seller's Knowledge.  Any representations and warranties made "to
the knowledge of [such] Seller" shall not be deemed to imply any duty of
inquiry.  For purposes of this Contract, the term Seller's "knowledge" shall
mean and refer only to actual knowledge of the Regional Property Manager of such
Seller and shall not be construed to refer to the knowledge of any other
partner, officer, director, agent, employee or representative of such Seller, or
any affiliate of such Seller, or to impose upon such Regional Property Manager
any duty to investigate the matter to which such actual knowledge or the absence
thereof pertains, or to impose upon such Regional Property Manager any
individual personal liability.  

6.5

Representations And Warranties Of Purchaser.  For the purpose of inducing
Sellers to enter into this Contract and to consummate the sale and purchase of
the Properties in accordance herewith, Purchaser represents and warrants to
Sellers the following as of the Effective Date and as of the Closing Date:

6.5.1

Purchaser is a corporation duly organized, validly existing and in good standing
under the laws of Canada.

6.5.2

Purchaser, acting through any of its or their duly empowered and authorized
officers or members, has all necessary entity power and authority to own and use
its properties and to transact the business in which it is engaged, and has full
power and authority to enter into this Contract, to execute and deliver the
documents and instruments required of Purchaser herein, and to perform its
obligations hereunder; and no consent of any of Purchaser's partners, directors,
officers or members are required to so empower or authorize Purchaser.  The
compliance with or fulfillment of the terms and conditions hereof will not
conflict with, or result in a breach of, the terms, conditions or provisions of,
or constitute a default under, any contract to which Purchaser is a party or by
which Purchaser is otherwise bound, which conflict, breach or default would have
a material adverse affect on Purchaser's ability to consummate the transaction
contemplated by this Contract.  This Contract is a valid, binding and
enforceable agreement against Purchaser in accordance with its terms.

6.5.3

No pending or, to the knowledge of Purchaser, threatened litigation exists which
if determined adversely would restrain the consummation of the transactions
contemplated by this Contract or would declare illegal, invalid or non-binding
any of Purchaser's obligations or covenants to Sellers.

6.5.4

Other than Seller's Representations, Purchaser has not relied on any
representation or warranty made by Sellers or any representative of Sellers
(including, without limitation, Broker) in connection with this Contract and the
acquisition of the Properties.

6.5.5

The Broker and its affiliates do not, and will not at the Closing, have any
direct or indirect legal, beneficial, economic or voting interest in Purchaser
(or in an assignee of Purchaser, which pursuant to Section 13.3, acquires any
Property at the Closing), nor has Purchaser or any affiliate of Purchaser
granted (as of the Effective Date or the Closing Date) the Broker or any of its
affiliates any right or option to acquire any direct or indirect legal,
beneficial, economic or voting interest in Purchaser.

6.5.6

In the event Purchaser intends to assume a HAP Contract, neither Purchaser nor
any affiliate of Purchaser (as defined in 24 CFR § 200.215) has been debarred,
suspended, or voluntarily excluded from participation in any federal grant or
procurement program or any program of a state government or agency, or has been
the subject of a limited denial of participation issued pursuant to 24 CFR Part
24, Subpart G, or has been denied approval for participation in a HUD project
pursuant to 24 CFR Part 200, subpart H, at any time during the 10 years
preceding the date of this Contract.

6.5.7

In the event Purchaser intends to assume a HAP Contract, no approval of
Purchaser or any affiliate of Purchaser (as defined in 24 CFR § 200.215) for
participation in a HUD project pursuant to 24 CFR Part 200, Subpart H, has been
delayed for more than 30 days after submission of HUD Form 2530, nor have any of
them been denied preliminary approval (or not received preliminary approval
within 90 days of application therefore) as transferee under a transfer of
physical assets application requiring full or modified review, in each case
within the 12 calendar months preceding the date of this Contract.

6.5.8

Purchaser is not a Prohibited Person.

6.5.9

To Purchaser's knowledge, none of its investors, affiliates or brokers or other
agents (if any), acting or benefiting in any capacity in connection with this
Contract is a Prohibited Person.

6.5.10

The funds or other assets Purchaser will transfer to Seller under to this
Contract are not the property of, or are beneficially owned, directly or
indirectly, by a Prohibited Person.

6.5.11

The funds or other assets Purchaser will transfer to Seller under this Contract
are not the proceeds of specified unlawful activity as defined by 18 U.S.C.
§ 1956(c)(7).

The provisions of this Section 6.5 shall survive the Closing and delivery of the
Deed to Purchaser.

ARTICLE VII
OPERATION OF THE PROPERTIES

7.1

Leases and Property Contracts.  During the period of time from the Effective
Date to the Closing Date, in the ordinary course of business each Seller may,
with respect to its Property, enter into new Property Contracts, new Leases,
renew existing Leases or modify, terminate or accept the surrender or forfeiture
of any of the Leases, modify any Property Contracts, or institute and prosecute
any available remedies for default under any Lease or Property Contract without
first obtaining the written consent of Purchaser; provided, however, each Seller
agrees that any such new Property Contracts or any new or renewed Leases shall
not have a term in excess of 1 year (or such longer period of time for which
such Property Contracts or Leases are entered into by such Seller in the
ordinary course of its operation of its Property) without the prior written
consent of Purchaser, which consent shall not be unreasonably withheld,
conditioned or delayed; provided, further, however, each Seller agrees that any
such new Property Contracts entered into after the expiration of the Feasibility
Period shall be terminable upon not more than 30 days notice to the vendor
without penalty or costs thereunder, unless Purchaser gives its prior written
consent, which consent shall not be unreasonably withheld.  Notwithstanding
anything in the Agreement to the contrary, at any time between the Effective
Date and the Closing, each HAP Seller may elect, in such HAP Seller's sole
discretion, to adjust rents for a HAP Property to the extent required pursuant
to OCAF (Operating Cost Adjustment Factors).

7.2

General Operation of Property.  Except as specifically set forth in this
Article 7, each Seller shall operate its Property after the Effective Date in
the ordinary course of business, and except as necessary in such Seller's sole
discretion to address (a) any life or safety issue at its Property or (b) any
other matter which in such Seller's reasonable discretion materially adversely
affects the use, operation or value of such Property, such Seller will not make
any material alterations to its Property or remove any material Fixtures and
Tangible Personal Property without the prior written consent of Purchaser which
consent shall not be unreasonably withheld, denied or delayed.  Notwithstanding
anything in the Agreement to the contrary, at any time between the Effective
Date and the Closing, each HAP Seller may elect, at such HAP Seller's sole
discretion, to renew the HAP Contract and/or the HAP Voucher Contract for the
Property.

7.3

Liens.  Other than utility easements and temporary construction easements
granted by a Seller in the ordinary course of business, each Seller covenants
that it will not voluntarily create or cause any lien or encumbrance to attach
to its Property between the Effective Date and the Closing Date (other than
Leases and Property Contracts as provided in Section 7.1) unless Purchaser
approves such lien or encumbrance, which approval shall not be unreasonably
withheld or delayed.  If Purchaser approves any such subsequent lien or
encumbrance, the same shall be deemed a Permitted Encumbrance for all purposes
hereunder.

7.4

Pre-Closing Improvements.  The Riverwinds at St. Andrews Seller agrees, prior to
Closing, to complete the installation of a new roof on the Riverwinds at St.
Andrews Property in accordance with the description set forth on Schedule 7.4.
 In addition, the Essex Seller agrees, prior to Closing, to complete the work on
the clubhouse located on the Essex Property in accordance with the description
set forth on Schedule 7.4.  In addition, the Essex Seller agrees, prior to
Closing, to complete installation of new appliances at the Essex Property as
described in more detail on Schedule 7.4; provided, however, that for each unit
at the Essex Property in which new appliances have not been installed as of the
Closing Date, Purchaser shall receive a credit at the Closing of $1314 per unit
(or a portion thereof if some of the appliances have been installed as to any
particular unit).

ARTICLE VIII
CONDITIONS PRECEDENT TO CLOSING

8.1

Purchaser's Conditions to Closing.  Subject to the provisions of this Section
8.1, Purchaser's obligation to close under this Contract, shall be subject to
and conditioned upon the fulfillment of each and all of the following conditions
precedent:

8.1.1

All of the documents required to be delivered by Sellers to Purchaser at the
Closing pursuant to the terms and conditions hereof shall have been delivered;

8.1.2

Each of Seller's Representations shall be true in all material respects as of
the Closing Date;

8.1.3

Each Seller shall have complied with, fulfilled and performed in all material
respects each of the covenants, terms and conditions to be complied with,
fulfilled or performed by such Seller hereunder; and

8.1.4

No Seller nor any of Seller's general partners shall be a debtor in any
bankruptcy proceeding nor shall have been in the last 6 months a debtor in any
bankruptcy proceeding.

Notwithstanding anything to the contrary, there are no other conditions on
Purchaser's obligation to Close except as expressly set forth in this Section
8.1.

If any condition set forth in Sections 8.1.1, 8.1.2, 8.1.3 or 8.1.4 is not met,
Purchaser may (a) waive any of the foregoing conditions and proceed to Closing
on the Closing Date with no offset or deduction from the Purchase Price for any
Property, or (b) notify Seller's Representative (a "Termination Notice") in
writing of Purchaser's decision to terminate this Contract for the Property for
which there was such a failure of condition or default and receive a return of
the Applicable Share of the Deposit (excluding, except if failure is caused by a
default by a Seller hereunder, the Applicable Share of the Non-Refundable
Initial Deposit Component) from the Escrow Agent (subject to Purchaser's
obligation under Section 3.5.2 to return all Third-Party Reports and information
and Materials provided to Purchaser as a pre-condition to the return of the
Applicable Share of the Deposit).  If Seller's Representative receives a
Termination Notice, Seller's Representative may, within 3 Business Days after
receiving the Termination Notice, give Purchaser written notice (a
"Reinstatement Notice") that Purchaser either must purchase all of the
Properties or terminate this Contract for all of the Properties.  Purchaser
shall, within 3 Business Days after receiving a Reinstatement Notice, give
Seller's Representative written notice of whether it desires to purchase all of
the Properties or terminate this Contract in its entirety; Purchaser's failure
to provide Seller's Representative with written notice that it desires to
terminate this Contract in its entirety shall be deemed Purchaser's decision to
purchase all of the Properties.

8.2

Sellers' Conditions to Closing.  Without limiting any of the rights of any
Seller elsewhere provided for in this Contract, each Seller's obligation to
close with respect to conveyance of its Property under this Contract shall be
subject to and conditioned upon the fulfillment of each and all of the following
conditions precedent:

8.2.1

All of the documents and funds required to be delivered by Purchaser to Seller
at the Closing pursuant to the terms and conditions hereof shall have been
delivered;

8.2.2

Each of the representations, warranties and covenants of Purchaser contained
herein shall be true in all material respects as of the Closing Date;


8.2.3

Purchaser shall have complied with, fulfilled and performed in all material
respects each of the covenants, terms and conditions to be complied with,
fulfilled or performed by Purchaser hereunder;

8.2.4

Such Seller shall have received all consents, documentation and approvals
necessary to consummate and facilitate the transactions contemplated hereby,
including, without limitation, a tax free exchange pursuant to Section 13.19
(and the amendment of such Seller's (or such Seller's affiliates' partnership or
other organizational documents in connection therewith) (a) from Seller's
unaffiliated partners, members, managers, shareholders or directors to the
extent required by Seller's (or Seller's affiliates') organizational documents,
and (b) as required by law;

8.2.5

[Intentionally left blank]

8.2.6

[Intentionally left blank]

8.2.7

There shall not be pending or, to the knowledge of either Purchaser or the
applicable Seller, any litigation or threatened litigation which, if determined
adversely, would restrain the consummation of any of the transactions
contemplated by this Contract or declare illegal, invalid or nonbinding any of
the covenants or obligations of the Purchaser.

8.2.8

The West Winds Seller and the applicable Lender shall have received any consents
from the U.S. Department of Housing and Urban Development to payoff the Loan on
the West Winds Property and release the Deed of Trust applicable thereto;

8.2.9

HUD Approval of the HAP Assumption has been obtained for the Riverwinds at St.
Andrews Property;

8.2.10

The HAP Voucher Approval is obtained and the HAP Voucher Assumption occurs for
the West Winds Property; and

8.2.11

The LURA Assumption has occurred with respect to both the Hunt Club and North
Slope Properties.

If any of the foregoing conditions in Sections 8.2.1 through and including
8.2.11 to a Seller's obligation to close with respect to conveyance of its
Property under this Contract are not met, such Seller may (a) waive any of the
foregoing conditions and proceed to Closing on the Closing Date, (b) terminate
this Contract either in its entirety or with respect to its Property, and, if
such failure constitutes a default by Purchaser, exercise any of its remedies
under Section 10.1.  If a Seller terminates this Contract with respect to its
Property, the remaining Sellers may elect either to terminate this Contract or
proceed to close the remaining Properties.  The termination of this Contract by
any Seller pursuant to this Section 8.2 shall be exercised by written notice
from Seller's Representative to Purchaser by 12:00 p.m. (of the time zone in
which the Escrow Agent is located) of the Closing Date.




ARTICLE IX
BROKERAGE

9.1

Indemnity.  Each Seller, severally and individually, represents and warrants to
Purchaser and Purchaser represents and warrants to each Seller that it has not
dealt with or utilized the services of any other real estate broker, sales
person or finder in connection with this Contract, and each party agrees to
indemnify, hold harmless, and, if requested in the sole and absolute discretion
of the indemnitee, defend (with counsel approved by the indemnitee) the other
party from and against all Losses relating to brokerage commissions and finder's
fees arising from or attributable to the acts or omissions of the indemnifying
party.  The provisions of this Section 9.1 shall survive the termination of this
Contract, and if not so terminated, the Closing and delivery of the Deeds to
Purchaser.

9.2

[Intentionally left blank].

9.3

[Intentionally left blank].

ARTICLE X
DEFAULTS AND REMEDIES

10.1

Purchaser Default.  If Purchaser defaults in its obligations hereunder to (a)
deliver the Initial Deposit or Additional Deposit (or any other deposit or
payment required of Purchaser hereunder), (b) deliver to Sellers the deliveries
specified under Section 5.3 on the date required thereunder, or (c) deliver the
Purchase Price for each Property at the time required by Section 2.2.4 and close
on the purchase of the Properties on the Closing Date, then, immediately and
without notice or cure, Purchaser shall forfeit the Deposit, and the Escrow
Agent shall deliver the Applicable Share of the Deposit to each Seller, and
neither party shall be obligated to proceed with the purchase and sale of the
Properties.  If, Purchaser defaults in any of its other representations,
warranties or obligations under this Contract, and such default continues for
more than 10 days after written notice from Seller's Representative, then
Purchaser shall forfeit the Deposit, and the Escrow Agent shall deliver the
Applicable Share of the Deposit to each Seller, and neither party shall be
obligated to proceed with the purchase and sale of the Property.  The Deposit is
liquidated damages and recourse to the Deposit is, except for Purchaser's
indemnity and confidentiality obligations hereunder, Sellers' sole and exclusive
remedy for Purchaser's failure to perform its obligation to purchase the
Properties or breach of a representation or warranty.  Sellers expressly waive
the remedies of specific performance and additional damages for such default by
Purchaser.  SELLERS AND PURCHASER ACKNOWLEDGE THAT SELLERS' DAMAGES WOULD BE
DIFFICULT TO DETERMINE, AND THAT THE DEPOSIT IS A REASONABLE ESTIMATE OF
SELLERS' DAMAGES RESULTING FROM A DEFAULT BY PURCHASER IN ITS OBLIGATION TO
PURCHASE THE PROPERTY.  SELLERS AND PURCHASER FURTHER AGREE THAT THIS
SECTION 10.1 IS INTENDED TO AND DOES LIQUIDATE THE AMOUNT OF DAMAGES DUE
SELLERS, AND SHALL BE SELLERS' EXCLUSIVE REMEDY AGAINST PURCHASER, BOTH AT LAW
AND IN EQUITY, ARISING FROM OR RELATED TO A BREACH BY PURCHASER OF ITS
OBLIGATION TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS CONTRACT, OTHER
THAN WITH RESPECT TO PURCHASER'S INDEMNITY AND CONFIDENTIALITY OBLIGATIONS
HEREUNDER.

10.2

Seller Default.  If a Seller, prior to the Closing, defaults in its
representations, warranties, covenants, or obligations under this Contract,
including to sell its Property as required by this Contract and such default
continues for more than 10 days after written notice from Purchaser, then, at
Purchaser's election and as Purchaser's sole and exclusive remedy, Purchaser may
either (a) seek specific performance of the defaulting Seller's obligations to
deliver its Deed pursuant to this Contract (but not damages), or (b) give a
Termination Notice to Seller's Representative of Purchaser's decision to
terminate this Contract for the Property for which there was such a default and
receive a return of the Applicable Share of the Deposit from the Escrow Agent
(subject to Purchaser's obligation under Section 3.5.2 to return all Third-Party
Reports and information and Materials provided to Purchaser as a pre-condition
to the return of the Applicable Share of the Deposit).  If Seller's
Representative receives a Termination Notice, Seller's Representative may,
within 3 Business Days after receiving the Termination Notice, give Purchaser a
Reinstatement Notice that Purchaser either must purchase all of the Properties
or terminate this Contract for all of the Properties.  Purchaser shall, within 3
Business Days after receiving a Reinstatement Notice, give Seller's
Representative notice of whether it desires to purchase all of the Properties or
terminate this Contract in its entirety; Purchaser's failure to provide Seller's
Representative notice that it desires to terminate this Contract in its entirety
shall be deemed Purchaser's decision to purchase all of the Properties.  If this
Contract is terminated in whole or in part, Purchaser shall recover the
Applicable Share of Deposit for the terminated Properties (subject to
Purchaser's obligation under Section 3.5.2 to return all Third Party Reports and
information and Materials provided to Purchaser as a pre-condition to the return
of the Materials Deposit) and Purchaser may recover, as its sole recoverable
damages (but without limiting its right to receive a refund of the Applicable
Share of the Deposit), its direct and actual out-of-pocket expenses and costs
(documented by paid invoices to third parties) in connection with the Properties
for which this Contract has been terminated, which damages shall not exceed
$20,000 per terminated Property.  If this Contract is terminated in whole or in
part, Purchaser agrees that it shall promptly deliver to each Seller an
assignment of all of Purchaser's right, title and interest in and to (together
with possession of) all plans, studies, surveys, reports, and other materials
paid for with the out-of-pocket expenses reimbursed by Sellers pursuant to the
foregoing sentence.  SELLERS AND PURCHASER FURTHER AGREE THAT THIS SECTION 10.2
IS INTENDED TO AND DOES LIMIT THE AMOUNT OF DAMAGES DUE PURCHASER AND THE
REMEDIES AVAILABLE TO PURCHASER, AND SHALL BE PURCHASER'S EXCLUSIVE REMEDY
AGAINST SELLERS, BOTH AT LAW AND IN EQUITY ARISING FROM OR RELATED TO A BREACH
BY ANY SELLER OF ITS REPRESENTATIONS, WARRANTIES, OR COVENANTS OR ITS OBLIGATION
TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS CONTRACT.  UNDER NO
CIRCUMSTANCES MAY PURCHASER SEEK OR BE ENTITLED TO RECOVER ANY SPECIAL,
CONSEQUENTIAL, PUNITIVE, SPECULATIVE OR INDIRECT DAMAGES, ALL OF WHICH PURCHASER
SPECIFICALLY WAIVES, FROM SELLERS FOR ANY BREACH BY A SELLER, OF ITS
REPRESENTATIONS, WARRANTIES OR COVENANTS OR ITS OBLIGATIONS UNDER THIS CONTRACT.
 PURCHASER SPECIFICALLY WAIVES THE RIGHT TO FILE ANY LIS PENDENS OR ANY LIEN
AGAINST ANY PROPERTY UNLESS AND UNTIL IT HAS IRREVOCABLY ELECTED TO SEEK
SPECIFIC PERFORMANCE OF THIS CONTRACT AND HAS FILED AN ACTION SEEKING SUCH
REMEDY.

ARTICLE XI
RISK OF LOSS OR CASUALTY

11.1

Major Damage.  If a Property is damaged or destroyed by fire or other casualty
prior to Closing, and the cost of repair is more than $250,000, then the
applicable Seller shall have no obligation to repair such damage or destruction
and shall notify Purchaser in writing of such damage or destruction (the "Damage
Notice").  Within 10 days after Purchaser's receipt of the Damage Notice,
Purchaser may elect at its option to give a Termination Notice for the damaged
Property to Seller's Representative.  If Seller's Representative receives a
Termination Notice, Seller's Representative may, within 3 Business Days after
receiving the Termination Notice, give Purchaser a Reinstatement Notice that
Purchaser either must purchase all of the Properties or terminate this Contract
for all of the Properties.  Purchaser shall, within 3 Business Days after
receiving a Reinstatement Notice, give Seller's Representative notice of whether
it desires to purchase all of the Properties or terminate this Contract in its
entirety; Purchaser's failure to provide Seller's Representative notice that it
desires to terminate this Contract in its entirety shall be deemed Purchaser's
decision to purchase all of the Properties.  If this Contract is not terminated,
this transaction shall be closed in accordance with the terms of this Contract
for the full Purchase Price for the damaged Property notwithstanding any such
damage or destruction, and Purchaser shall, at Closing, execute and deliver an
assignment and assumption (in a form reasonably required by the applicable
Seller) of such Seller's rights and obligations with respect to the insurance
claim and related to such casualty, and thereafter Purchaser shall receive all
remaining insurance proceeds pertaining to such claim (plus a credit against the
applicable Purchase Price at Closing in the amount of any deductible under the
applicable Seller's applicable insurance policy, but with such credit reduced on
a dollar-for-dollar basis by any amount spent by such Seller (out of funds other
than available insurance proceeds) for demolition, site cleaning, restoration or
other repairs).  If this Contract is terminated in whole or in part from such
damage, Purchaser shall recover the Applicable Share of the Deposit for the
terminated Properties (except for the Applicable Share of the Non-Refundable
Initial Deposit Component) (subject to Purchaser's obligation under Section
3.5.2 to return all Third Party Reports and information and Materials provided
to Purchaser as a pre-condition to a return of the Materials Deposit).

11.2

Minor Damage.  If a Property is damaged or destroyed by fire or other casualty
prior to the Closing, and the cost of repair is less than $250,000, this
transaction shall be closed in accordance with the terms of this Contract,
notwithstanding the damage or destruction; provided, however, the applicable
Seller shall make such repairs to the extent of any recovery from insurance
carried on such Property if such repairs can be reasonably effected before the
Closing.  Subject to Section 11.3, if the applicable Seller is unable to effect
such repairs prior to Closing, then Purchaser shall, at Closing, execute and
deliver an assignment and assumption (in a form reasonably required by the
applicable Seller) of such Seller's rights and obligations with respect to the
insurance claim and related to such casualty, and thereafter Purchaser shall
receive all remaining insurance proceeds pertaining to such claim (plus a credit
against the applicable Purchase Price at Closing in the amount of any deductible
under the applicable Seller's applicable insurance policy, but with such credit
reduced on a dollar-for-dollar basis by any amount spent by such Seller (out of
funds other than available insurance proceeds) spent by such Seller for
demolition, site cleaning, restoration or other repairs).

11.3

Repairs.  To the extent that a Seller elects to commence any repair, replacement
or restoration of its damaged Property prior to Closing, then such Seller shall
be entitled to receive and apply available insurance proceeds to any portion of
such repair, replacement or restoration completed or installed prior to Closing,
with Purchaser being responsible for completion of such repair, replacement or
restoration after Closing from the balance of any available insurance proceeds.
 To the extent that any repair, replacement or restoration of a casualty has
been commenced by the applicable Seller prior to Closing, then the Property
Contracts for such Property shall include, and Purchaser shall assume at
Closing, all construction and other contracts entered into by such Seller in
connection with such repair, replacement or restoration.  The provisions of this
Section 11.3 shall survive the Closing and delivery of the Deeds to Purchaser.

ARTICLE XII
EMINENT DOMAIN

12.1

Eminent Domain.  If, at the time of Closing, any material part of a Property is
(or previously has been) acquired, or is about to be acquired, by any
governmental agency by the powers of eminent domain or transfer in lieu thereof
(or in the event that at such time there is any notice of any such acquisition
or intent to acquire by any such governmental agency), Purchaser shall have the
right, at Purchaser's option, to give a Termination Notice to Seller's
Representative for the Property for which there was such a condemnation.  If
Seller's Representative receives a Termination Notice, Seller's Representative
may, within 3 Business Days after receiving the Termination Notice, give
Purchaser a Reinstatement Notice that Purchaser either must purchase all of the
Properties or terminate this Contract for all of the Properties.  Purchaser
shall, within 3 Business Days after receiving a Reinstatement Notice, give
Seller's Representative written notice of whether it desires to purchase all of
the Properties or terminate this Contract in its entirety; Purchaser's failure
to provide Seller's Representative with written notice that it desires to
terminate this Contract in its entirety shall be deemed Purchaser's decision to
purchase all of the Properties.  If this Contract is not terminated, this
transaction shall be closed in accordance with the terms of this Contract for
the full Purchase Price for the affected Property and Purchaser shall receive
the full benefit of any condemnation award.  It is expressly agreed between the
parties hereto that this section shall in no way apply to customary dedications
for public purposes which may be necessary for the development of a Property.
 If this Contract is terminated in whole or in part from such condemnation,
Purchaser shall recover the Applicable Share of the Deposit for the terminated
Properties (except for the Applicable Share of the Non-Refundable Initial
Deposit Component) (subject to Purchaser's obligation under Section 3.5.2 to
return all Third Party Reports and information and Materials provided to
Purchaser as a pre-condition to a return of the Materials Deposit).

ARTICLE XIII
MISCELLANEOUS

13.1

Binding Effect of Contract.  This Contract shall not be binding on any party
until executed by both Purchaser and all Sellers.  As provided in Section 2.3.5
and Section 9.3


above, neither the Escrow Agent's nor the Broker's execution of this Contract
shall be a prerequisite to its effectiveness.

13.2

Exhibits And Schedules.  All Exhibits and Schedules, whether or not annexed
hereto, are a part of this Contract for all purposes.

13.3

Assignability.  This Contract is not assignable by Purchaser without first
obtaining the prior written approval of the Seller's Representative, except that
Purchaser may assign this Contract to one or more entities so long as (a)
Purchaser is an affiliate of the purchasing entity(ies), (b) Purchaser is not
released from its liability hereunder, and (c) Purchaser provides written notice
to Seller's Representative of any proposed assignment no later than 10 days
prior to the Closing Date.  As used herein, an affiliate is a person or entity
controlled by, under common control with, or controlling another person or
entity.

13.4

Binding Effect.  Subject to Section 13.3, this Contract shall be binding upon
and inure to the benefit of Sellers and Purchaser, and their respective
successors, heirs and permitted assigns.

13.5

Captions.  The captions, headings, and arrangements used in this Contract are
for convenience only and do not in any way affect, limit, amplify, or modify the
terms and provisions hereof.

13.6

Number And Gender Of Words.  Whenever herein the singular number is used, the
same shall include the plural where appropriate, and words of any gender shall
include each other gender where appropriate.

13.7

Notices.  All notices, demands, requests and other communications required or
permitted hereunder shall be in writing, and shall be (a) personally delivered
with a written receipt of delivery; (b) sent by a nationally recognized
overnight delivery service requiring a written acknowledgement of receipt or
providing a certification of delivery or attempted delivery; (c) sent by
certified mail, return receipt requested; or (d) sent by confirmed facsimile
transmission with an original copy thereof transmitted to the recipient by one
of the means described in subsections (a) through (c) no later than 3 Business
Days thereafter.  All notices shall be deemed effective when actually delivered
as documented in a delivery receipt; provided, however, that if the notice was
sent by overnight courier or mail as aforesaid and is affirmatively refused or
cannot be delivered during customary business hours by reason of the absence of
a signatory to acknowledge receipt, or by reason of a change of address with
respect to which the addressor did not have either knowledge or written notice
delivered in accordance with this paragraph, then the first attempted delivery
shall be deemed to constitute delivery.  Each party shall be entitled to change
its address for notices from time to time by delivering to the other party
notice thereof in the manner herein provided for the delivery of notices.  All
notices shall be sent to the addressee at its address set forth following its
name below:

To Purchaser:

Northview Realty Group, Inc.

Attention:  Doug Reim

550 Sherbrooke, Suite 1480

















Montreal, QC
Canada H3A 1B9

514-904-0124 phone

514-987-9500 fax




And a copy to:




Brick Gentry P.C.

Attention:  Amy Beattie

6701 Westown Parkway, Suite 100

West Des Moines, IA 50266

515-274-1450 direct

515-274-1488 fax




To any Seller or Seller's Representative:

c/o AIMCO

4582 South Ulster Street Parkway

Suite 1100

Denver, Colorado  80237

Attention:  Kris Vercauteren and Mark Reoch

Telephone:  (303) 691-4337

Facsimile:  (303) 300-3261




And:




c/o AIMCO

4582 South Ulster Street Parkway

Suite 1100

Denver, Colorado  80237

Attention:  Mr. Harry Alcock

Telephone:  303-691-4344

Facsimile:  303-300-3282




with copy to:

John Spiegleman, Esq.

Senior Vice President

AIMCO

4582 South Ulster Street Parkway

Suite 1100

Denver, Colorado  80237

Telephone: 303-691-4303

Facsimile:  303-300-3260




















and a copy to:

Brownstein Hyatt Farber Schreck, P.C.

410 17th Street, Suite 2200

Denver, Colorado  80202

Attention:  Joshua J. Widoff, Esq. and Catherine C. Gale, Esq.

Telephone: 303-223-1100

Facsimile:  303-223-1111

Any notice required hereunder to be delivered to the Escrow Agent shall be
delivered in accordance with above provisions as follows:

Stewart Title Guaranty Company

1980 Post Oak Boulevard, Suite 610

Houston, Texas  77056

Attention:  Wendy Howell, National Commercial Closing Specialist

Telephone:  800-729-1906

Unless specifically required to be delivered to the Escrow Agent pursuant to the
terms of this Contract, no notice hereunder must be delivered to the Escrow
Agent in order to be effective so long as it is delivered to the other party in
accordance with the above provisions.

13.8

Governing Law And Venue.  The laws of the State of South Carolina shall govern
the validity, construction, enforcement, and interpretation of this Contract,
unless otherwise specified herein except for the conflict of laws provisions
thereof, except to the extent the law of a state or commonwealth in which a
Property is situated is required to govern matters concerning the transfer,
titling or ownership of real property in such state or commonwealth.  Subject to
Section 13.25, all claims, disputes and other matters in question arising out of
or relating to this Contract, or the breach thereof, shall be decided by
proceedings instituted and litigated in Greenville County, South Carolina, and
the parties hereto expressly consent to the venue and jurisdiction of such
court.

13.9

Entire Agreement.  This Contract embodies the entire Contract between the
parties hereto concerning the subject matter hereof and supersedes all prior
conversations, proposals, negotiations, understandings and agreements, whether
written or oral.

13.10

Amendments.  This Contract shall not be amended, altered, changed, modified,
supplemented or rescinded in any manner except by a written contract executed by
all of the parties; provided, however, that, (a) as provided in Section 2.3.5
above, the signature of the Escrow Agent shall not be required as to any
amendment of this Contract other than an amendment of Section 2.3, and (b) as
provided in Section 9.3 above, the signature of the Broker shall not be required
as to any amendment of this Contract.

13.11

Severability.  If any part of this Contract shall be held to be invalid or
unenforceable by a court of competent jurisdiction, such provision shall be
reformed, and enforced to the maximum extent permitted by law.  If such
provision cannot be reformed, it shall be severed from this Contract and the
remaining portions of this Contract shall be valid and enforceable.


13.12

Multiple Counterparts/Facsimile Signatures.  This Contract may be executed in a
number of identical counterparts.  This Contract may be executed by facsimile
signatures which shall be binding on the parties hereto, with original
signatures to be delivered as soon as reasonably practical thereafter.

13.13

Construction.  No provision of this Contract shall be construed in favor of, or
against, any particular party by reason of any presumption with respect to the
drafting of this Contract; both parties, being represented by counsel, having
fully participated in the negotiation of this instrument.

13.14

Confidentiality.  Purchaser shall not disclose the terms and conditions
contained in this Contract and shall keep the same confidential, provided that
Purchaser may disclose the terms and conditions of this Contract (a) as required
by law, (b) to consummate the terms of this Contract, or any financing relating
thereto, or (c) to Purchaser's or Sellers' lenders, attorneys and accountants.
 Any information and Materials provided by Sellers to Purchaser hereunder are
confidential and Purchaser shall be prohibited from making such information
public to any other person or entity other than its agents and legal
representatives, without the prior written authorization of Seller's
Representative, which may be granted or denied in the sole discretion of
Seller's Representative.  Notwithstanding the provisions of Section 13.9,
Purchaser agrees that the covenants, restrictions and agreements of Purchaser
contained in any confidentiality agreement executed by Purchaser prior to the
Effective Date shall survive the execution of this Contract and shall not be
superseded hereby.

13.15

Time Of The Essence.  It is expressly agreed by the parties hereto that time is
of the essence with respect to this Contract.

13.16

Waiver.  No delay or omission to exercise any right or power accruing upon any
default, omission, or failure of performance hereunder shall impair any right or
power or shall be construed to be a waiver thereof, but any such right and power
may be exercised from time to time and as often as may be deemed expedient.  No
waiver, amendment, release, or modification of this Contract shall be
established by conduct, custom, or course of dealing and all waivers must be in
writing and signed by the waiving party.

13.17

Attorneys Fees.  In the event either party hereto commences litigation or
arbitration against the other to enforce its rights hereunder, the prevailing
party in such litigation shall be entitled to recover from the other party its
reasonable attorneys' fees and expenses incidental to such litigation and
arbitration, including the cost of in-house counsel and any appeals.

13.18

Time Periods.  Should the last day of a time period fall on a weekend or legal
holiday, the next Business Day thereafter shall be considered the end of the
time period.

13.19

1031 Exchange.  Sellers and Purchaser acknowledge and agree that the purchase
and sale of each Property may be part of a tax-free exchange under Section 1031
of the Code for either Purchaser or a Seller.  Each party hereby agrees to take
all reasonable steps on or before the Closing Date to facilitate such exchange
if requested by the other party, provided that (a) no party making such
accommodation shall be required to acquire any substitute property, (b) such
exchange shall not affect the representations, warranties, liabilities and
obligations of the parties to each other under this Contract, (c) no party
making such accommodation shall incur any additional cost, expense or liability
in connection with such exchange (other than expenses of reviewing and executing
documents required in connection with such exchange), and (d) no dates in this
Contract will be extended as a result thereof.  Notwithstanding anything to the
contrary contained in the foregoing, if a Seller so elects to close the transfer
of a Property as an exchange, then (i) such Seller, at its sole option, may
delegate its obligations to transfer a Property under this Contract, and may
assign its rights to receive the Purchase Price from Purchaser, to a deferred
exchange intermediary (an "Intermediary") or to an exchange accommodation
titleholder, as the case may be; (ii) such delegation and assignment shall in no
way reduce, modify or otherwise affect the obligations of such Seller pursuant
to this Contract; (iii) such Seller shall remain fully liable for its
obligations under this Contract as if such delegation and assignment shall not
have taken place; (iv) Intermediary or exchange accommodation titleholder, as
the case may be, shall have no liability to Purchaser; and (v) the closing of
the transfer of the Property to Purchaser shall be undertaken by direct deed
from such Seller (or, if applicable, from other affiliates of such Seller whom
such Seller will cause to execute such deeds) to Purchaser or to exchange
accommodation titleholder, as the case may be. Notwithstanding anything to the
contrary contained in the foregoing, if Purchaser so elects to close the
acquisition of a Property as an exchange, then (i) Purchaser, at its sole
option, may delegate its obligations to acquire such Property under this
Contract, and may assign its rights to receive the Property from such Seller, to
an Intermediary or to an exchange accommodation titleholder, as the case may be;
(ii) such delegation and assignment shall in no way reduce, modify or otherwise
affect the obligations of Purchaser pursuant to this Contract; (iii) Purchaser
shall remain fully liable for its obligations under this Contract as if such
delegation and assignment shall not have taken place; (iv) Intermediary or
exchange accommodation titleholder, as the case may be, shall have no liability
to such Seller; and (v) the closing of the acquisition of such Property by
Purchaser or the exchange accommodation titleholder, as the case may be, shall
be undertaken by direct deed from the applicable Seller (or, if applicable, from
other affiliates of such Seller whom such Seller will cause to execute such
deeds) to Purchaser (or to exchange accommodation titleholder, as the case may
be).  Notwithstanding anything in this Section 13.19 to the contrary, any Seller
shall have the right to extend the Closing Date (as previously extended pursuant
to Section 5.1) for up to 30 days in order to facilitate a tax-free exchange
pursuant to this Section 13.19, and to obtain all documentation in connection
therewith.

13.20

No Personal Liability of Officers, Trustees or Directors of Seller's Partners.
 Purchaser agrees that none of any Seller's Indemnified Parties shall have any
personal liability under this Contract or any document executed in connection
with the transactions contemplated by this Contract.

13.21

No Exclusive Negotiations.  Sellers shall have the right, at all times prior to
the expiration of the Feasibility Period, to solicit backup offers and enter
into discussions, negotiations, or any other communications concerning or
related to the sale of any Property with any third-party; provided, however,
that such communications are subject to the terms of this Contract, and that
Sellers shall not enter into any contract with a third-party for the sale of any
Property unless such contract is contingent on the termination of this Contract
without the Property having been conveyed to Purchaser.





13.22

ADA Disclosure.  Purchaser acknowledges that the Properties may be subject to
the federal Americans With Disabilities Act (the "ADA") and the federal Fair
Housing Act (the "FHA").  The ADA requires, among other matters, that tenants
and/or owners of "public accommodations" remove barriers in order to make a
property accessible to disabled persons and provide auxiliary aids and services
for hearing, vision or speech impaired persons.  Sellers make no warranty,
representation or guarantee of any type or kind with respect to any Property's
compliance with the ADA or the FHA (or any similar state or local law), and
Sellers expressly disclaim any such representation.

13.23

No Recording.  Purchaser shall not cause or allow this Contract or any contract
or other document related hereto, nor any memorandum or other evidence hereof,
to be recorded or become a public record without the prior written consent of
Seller's Representative, which consent may be withheld in the sole discretion of
Seller's Representative.  If the Purchaser records this Contract or any other
memorandum or evidence thereof, Purchaser shall be in default of its obligations
under this Contract.  Purchaser hereby appoints the Seller's Representative as
Purchaser's attorney-in-fact to prepare and record any documents necessary to
effect the nullification and release of the contract or other memorandum or
evidence thereof from the public records.  This appointment shall be coupled
with an interest and irrevocable.

13.24

Relationship of Parties.  Purchaser and Sellers acknowledge and agree that the
relationship established between the parties pursuant to this Contract is only
that of a seller and a purchaser of property.  Neither Purchaser nor Sellers is,
nor shall either hold itself out to be, the agent, employee, joint venturer or
partner of the other party.

13.25

Dispute Resolution.  Any controversy, dispute, or claim of any nature arising
out of, in connection with, or in relation to the interpretation, performance,
enforcement or breach of this Contract (and any closing document executed in
connection herewith), including any claim based on contract, tort or statute,
shall be resolved at the written request of any party to this Contract by
binding arbitration.  The arbitration shall be administered in accordance with
the then current Commercial Arbitration Rules of the American Arbitration
Association.  Any matter to be settled by arbitration shall be submitted to the
American Arbitration Association in Denver, Colorado.  The parties shall attempt
to designate one arbitrator from the American Arbitration Association.  If they
are unable to do so within 30 days after written demand therefor, then the
American Arbitration Association shall designate an arbitrator.  The arbitration
shall be final and binding, and enforceable in any court of competent
jurisdiction.  The arbitrator shall award attorneys' fees (including those of
in-house counsel) and costs to the prevailing party and charge the cost of
arbitration to the party which is not the prevailing party.  Notwithstanding
anything herein to the contrary, this Section 13.25 shall not prevent Purchaser
or Sellers from seeking and obtaining equitable relief on a temporary or
permanent basis, including, without limitation, a temporary restraining order, a
preliminary or permanent injunction or similar equitable relief, from a court of
competent jurisdiction located in the state in which the Property is located (to
which all parties hereto consent to venue and jurisdiction) by instituting a
legal action or other court proceeding in order to protect or enforce the rights
of such party under this Contract or to prevent irreparable harm and injury.
 The court's jurisdiction over any such equitable matter, however, shall be
expressly limited only to the temporary, preliminary, or permanent equitable
relief sought; all other claims initiated under this Contract between the
parties hereto shall be determined through final and binding arbitration in
accordance with this Section 13.25.

13.26

AIMCO Marks.  Purchaser agrees that Sellers, the Property Manager or AIMCO, or
their respective affiliates, are the sole owners of all right, title and
interest in and to the AIMCO Marks (or have the right to use such AIMCO Marks
pursuant to license agreements with third parties) and that no right, title or
interest in or to the AIMCO Marks is granted, transferred, assigned or conveyed
as a result of this Contract.  Purchaser further agrees that Purchaser will not
use the AIMCO Marks for any purpose.

13.27

Non-Solicitation of Employees.  Purchaser acknowledges and agrees that, without
the express written consent of Seller's Representative, neither Purchaser nor
any of Purchaser's employees, affiliates or agents shall solicit any of Seller's
employees or any employees located at any Property (or any of any Seller's
affiliates' employees located at any property owned by such affiliates) for
potential employment.

13.28

Survival.  Except for (a) all of the provisions of this Article 13 (other than
Section 13.19 and 13.21), and (b) any provision of this Contract which expressly
states that it shall so survive, and (c) any payment obligation of Purchaser
under this Contract (the foregoing (a), (b) and (c) referred to herein as the
"Survival Provisions"), none of the terms and provisions of this Contract shall
survive the termination of this Contract, and, if the Contract is not so
terminated, all of the terms and provisions of this Contract (other than the
Survival Provisions) shall be merged into the Closing documents and shall not
survive Closing.

13.29

Multiple Purchasers.  As used in this Contract, the term "Purchaser" means all
entities acquiring any interest in any Properties at the Closing, including,
without limitation, any assignee(s) of the original Purchaser pursuant to
Section 13.3 of this Contract.  In the event that "Purchaser" has any
obligations or makes any covenants, representations or warranties under this
Contract, the same shall be made jointly and severally by all entities being a
Purchaser hereunder.  In the event that a Seller receives notice from any entity
being a Purchaser hereunder, the same shall be deemed to constitute notice from
all entities being a Purchaser hereunder.  In the event that any entity being a
Purchaser hereunder takes any action, breaches any obligation or otherwise acts
pursuant to the terms of this Contract, the same shall be deemed to be the
action of the other entity(ies) being a Purchaser hereunder and the action of
"Purchaser" under this Contract.  In the event that a Seller or Seller's
Representative is required to give notice or take action with respect to
Purchaser under this Contract, notice to any entity being a Purchaser hereunder
or action with respect to any entity being a Purchaser hereunder shall be a
notice or action to all entities being a Purchaser hereunder.  In the event that
any entity being a Purchaser hereunder desires to bring an action or arbitration
against a Seller, such action must be joined by all entities being a Purchaser
hereunder in order to be effective.  In the event that there is any agreement by
a Seller to pay any amount pursuant to this Contract to Purchaser under any
circumstance, that amount shall be deemed the maximum aggregate amount to be
paid to all parties being a Purchaser hereunder and not an amount that can be
paid to each party being a Purchaser hereunder.  In the event that a Seller is
required to return the Initial Deposit, Additional Deposit or other amount to
Purchaser, such Seller shall return the same to any entity being a Purchaser
hereunder and, upon such return, shall have no further liability to any other
entity being a Purchaser hereunder for such amount.  The foregoing provisions
also shall apply to any documents, including, without limitation, the General
Assignment and Assumption and the Assignment and Assumption of Leases and
Security Deposits, executed in connection with this Contract and the
transaction(s) contemplated hereby.  

13.30

Sellers' Several Obligations.  Purchaser agrees that, notwithstanding any other
provision of this Contract to the contrary, the representations, warranties,
obligations, and covenants of each Seller are individual and several, and not
joint and several, and that each Seller is responsible and liable only for its
own Property and its own representations, warranties, obligations, and
covenants.  Purchaser agrees that it shall look solely to the applicable Seller
for any amount due hereunder or, obligation owed hereunder, and further waives
any and all claims against any other party or Property for payment or
performance of the same, including, without limitation, any other Seller or
AIMCO, or any partner, member, manager, shareholder, director, officer,
employee, affiliate, representative or agent of any Seller or AIMCO.

13.31

Obligation to Close on all Properties.  Except as expressly set forth in this
Contract, Purchaser's obligation to purchase the Properties is not severable and
Purchaser must purchase all of the Properties.  Similarly, except as expressly
stated this Contract, Sellers' obligations to sell the Properties are not
severable and Sellers must sell all of the Properties to Purchaser.

ARTICLE XIV
LEAD–BASED PAINT DISCLOSURE

14.1

Disclosure.  Sellers and Purchaser hereby acknowledge delivery of the Lead Based
Paint Disclosure attached as Exhibit H hereto.  The provisions of this
Section 14.1 shall survive the Closing and delivery of the Deeds to Purchaser.

14.2

Consent Agreement – Pre-1978 Certified.  The provisions of this Section 14.3
apply to those Properties identified on the Seller Information Schedule as
"Pre-1978-Certified."  Testing has been performed at each Property identified as
"Pre-1978, Certified" with respect to lead-based paint.  The "LPB Consultant"
identified on the Seller Information Schedule prepared the Report with respect
to the Property identified therein.  A copy of each report will be provided to
Purchaser with the Materials.  Each Report certifies the respective Property as
lead based paint free.  By execution hereof, Purchaser acknowledges receipt of a
copy of the Reports, the Lead-Based Paint Disclosure Statement attached hereto
as Exhibit H, and acknowledges receipt of the Consent Agreement.  Because the
applicable Property has been certified as lead based paint free, the applicable
Seller is not required under the Consent Agreement to remediate or abate any
lead-based paint condition at its Property prior to the Closing.  Purchaser
acknowledges and agrees that (1) after Closing, Purchaser and the applicable
Property shall be subject to the Consent Agreement and the provisions contained
herein related thereto and (2) Purchaser shall not be deemed to be a third party
beneficiary to the Consent Agreement.  The provisions of this Section 14.3 shall
survive the termination of this Contract, and if not so terminated, the Closing
and delivery of the Deed to Purchaser.

[Remainder of Page Intentionally Left Blank]

















NOW, THEREFORE, the parties hereto have executed this Contract as of the date
first set forth above.




Seller:







ESSEX PARK

AND WILLOWICK




SHELTER PROPERTIES III LIMITED PARTNERSHIP,
a South Carolina limited partnership

By:

SHELTER REALTY III CORPORATION

 






                                                                                                               
By: /s/Kristian D. Vercauteren

                                                                                                                      
Kristian D. Vercauteren

                                                                                                                       
Vice President




 

 

HUNT CLUB                                                                   
SPARTANBURG-OXFORD LIMITED PARTNERSHIP,

                                                                                           
a Maryland limited partnership

 

                                                                                           
By: AIMCO/SPARTANBURG, LLC,

                                                                                                   
a Delaware limited liability company,

                                                                                                   
its managing general partner

 

                                                                                           
By: AIMCO PROPERTIES, LP,

                                                                                                   
a Delaware limited partnership,

                                                                                                   
its member

 

                                                                                           
By: AIMCO-GP, INC.,

                                                                                                  
a Delaware corporation,

                                                                                                   
its general partner

                                                                                           


 

 

                                                                                           
By: /s/Kristian D. Vercauteren

                                                                                                  
Kristian D. Vercauteren

                                                                                                  
Vice President







LAKESIDE




DAVIDSON INCOME REAL ESTATE, L.P.,
a Delaware limited partnership


By:

DAVIDSON DIVERSIFIED PROPERTIES, INC.,
a Tennessee corporation,
its managing general partner

 

                                                                                                                
By: /s/Kristian D. Vercauteren

                                                                                                                      
Kristian D. Vercauteren

                                                                                                                       
Vice President










LAKEWOOD AT PELHAM




PELHAM PLACE, L.P.,
a South Carolina limited partnership

By:

PELHAM PLACE GP LIMITED PARTNERSHIP,
a South Carolina limited partnership,
its general partner

By: GP SERVICES IC, INC.,

      a South Carolina corporation,

      its general partner

 

                                                                                                               
By: /s/Kristian D. Vercauteren

                                                                                                                      
Kristian D. Vercauteren

                                                                                                                       
Vice President























NORTH SLOPE




GREENVILLE-OXFORD ASSOCIATES LIMITED PARTNERSHIP,
a Maryland limited partnership

By:

AIMCO/GREENVILLE, L.L.C.,


 

 

 

 

 

 

 

 

 

 

 

 

 

 




 

a Delaware limited liability company,

its managing general partner

 

 

By:    AIMCO PROPERTIES, LP.,

a Delaware limited partnership,

its member

 

 

 

 

 

 

By:

AIMCO-GP, INC.,


 

                                                                                                           
a Delaware corporation,

                                                                                                           
its general partner

 

                                                                                                                               
By:           /s/Kristian D. Vercauteren

                                                                                                                                                
Kristian D. Vercauteren

                                                                                                                                               
Vice President

 

 

PLUM CREEK




WINDRIDGE-OXFORD ASSOCIATES LIMITED PARTNERSHIP,
a Maryland limited partnership

By:    FISHWIND CORPORATION,

        a Maryland corporation,


        its managing general partner

 

                                                                                               
By:     /s/Kristian D. Vercauteren

                                                                                                          Kristian
D. Vercauteren

                                                                                                          Vice
President

 

 

 




















QUAIL HOLLOW




SHELTER PROPERTIES I LIMITED PARTNERSHIP,
a South Carolina limited partnership

By: SHELTER REALTY CORPORATION,

 

 

 




                                                                               
a South Carolina corporation,

                                                                               
its corporate general partner

 

 

                                                                                               
By:     /s/Kristian D. Vercauteren

                                                                                                           Kristian
D. Vercauteren

                                                                                                           Vice
President

 

 

 

 

RIVERWINDS AT ST. ANDREWS




LONG CREEK-OXFORD ASSOCIATES LIMITED PARTNERSHIP,
a Maryland limited partnership

By:

OAMCO XV, L.L.C.,

 

       

                                                                                    
a Delaware limited liability company,

                                                                                   
its managing general partner

 

                                                                        By:    
OXFORD REALTY FINANCIAL GROUP, INC.,

                                                                                   
a Maryland corporation,

                                                                                   
its manager

 

 

                                                                                               
By:         /s/Kristian D. Vercauteren

                                                                                                               Kristian
D. Vercauteren

                                                                                                               Vice
President

 

 

 

RUNAWAY BAY




MONROE-OXFORD ASSOCIATES LIMITED PARTNERSHIP,
a Maryland limited partnership

By:

MONROE CORPORATION,


 

                                                                                                               
a Maryland corporation,

                                                                                                               
its managing general partner

 

                                                                                              
By:             /s/Kristian D. Vercauteren

                                                                                                                  Kristian
D. Vercauteren

                                                                                                                  Vice
President










WEST WINDS




TREESLOPE APARTMENTS, A LIMITED PARTNERSHIP,
a South Carolina limited partnership

By:

THE NATIONAL HOUSING PARTNERSHIP,
a District of Columbia limited partnership,
its general partner

By:

NATIONAL CORPORATION FOR HOUSING PARTNERSHIPS,
a District of Columbia corporation,
its general partner

 

                                                                                                               
By:         /s/Kristian D. Vercauteren

                                                                                                                              
Kristian D. Vercauteren

                                                                                                                             
  Vice President

 

















PURCHASER:







NORTHVIEW REALTY GROUP, INC.,

a Canadian corporation




By:/s/Doug Rein

Name: Doug Rein

Title: President







Purchaser's Tax Identification Number/Social Security Number:
























